Exhibit 10.1
 

 



 
CREDIT AND SECURITY AGREEMENT
 
dated as of December 21, 2016
 
by and among
 
KALOBIOS PHARMACEUTICALS, INC.


as Borrower,
 
and
 
BLACK HORSE CAPITAL MASTER FUND LTD.,
 
as Administrative Agent and as a Lender,
 
BLACK HORSE CAPITAL LP, as a Lender,
CHEVAL HOLDINGS, LTD., as a Lender,


and


NOMIS BAY LTD, as a Lender






 
 

 

 

--------------------------------------------------------------------------------

 
CREDIT AND SECURITY AGREEMENT
 
THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the "Agreement") is dated as
of December 21, 2016 by and among KALOBIOS PHARMACEUTICALS, INC., a Delaware
corporation ("Borrower"), BLACK HORSE CAPITAL MASTER FUND LTD. ("BHCMF"),
individually as a Lender, and as Agent, BLACK HORSE CAPITAL LP ("BHC"), as a
Lender, CHEVAL HOLDINGS, LTD. ("Cheval"), as a Lender, NOMIS BAY LTD ("Nomis"),
as a Lender, and any Lender who becomes a party hereto.
 
RECITALS
 
Borrower has requested that Lenders make available to Borrower the financing
facility as described herein.  Lenders are willing to extend such credit to
Borrower under the terms and conditions herein set forth.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Lenders and Agent agree as follows:
 
ARTICLE 1 - DEFINITIONS
 
Section 1.1          Certain Defined Terms.  In addition to the terms defined
elsewhere in this Agreement, for all purposes of this Agreement, the following
terms have the following meanings:
 
"Account Debtor", "Chattel Paper", "Certificated Securities", "Commercial Tort
Claims", "Documents", "Electronic Chattel Paper", "Equipment", "Fixtures",
"Goods", "Health-Care-Insurance Receivables", "Instruments", "Inventory",
"Investment Property", "Letter of Credit Rights", "Payment Intangibles",
"Proceeds", "Promissory Notes", "Securities", "Securities Entitlements",
"Software", "Supporting Obligation" and "Tangible Chattel Paper" have the
respective meanings assigned to such terms in the UCC.
 
"Acceleration Event" means the occurrence of an Event of Default in respect of
which Agent, or Agent at the direction of Required Lenders, has declared all or
any portion of the Obligations to be immediately due and payable pursuant to
Section 9.2.
 
"Accounts" means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
"account" (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any "health-care-insurance receivables" (as defined in the UCC), any
"payment intangibles" (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, "general intangibles" (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, "supporting obligations"
(as defined in the UCC), "letter-of-credit rights" (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and
all rights under the Financing Documents in respect of the foregoing, (d) all
information and data compiled or derived by Borrower or to which Borrower is
entitled in respect of or related to the foregoing, and (e) all proceeds of any
of the foregoing.
 

--------------------------------------------------------------------------------

 
"Acquisition" means the acquisition by any Person, in a single transaction or in
a series of related transactions, of (i) all or any substantial portion of any
properties or assets, whether real, personal or mixed of another Person, or of a
division or other business segment, line or unit of another Person, or (ii) at
least a majority of the voting shares, interests, participations or other
equivalents of Capital Stock, member interests, partner interests or equivalent
ownership interests of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Debt, securities or otherwise.
 
"Agent" means BHCMF, in its capacity as administrative agent for itself and for
the Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 10, and the successors and assigns of BHCMF in such
capacity.
 
"Affiliate" means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person's
(other than, with respect to any Lender, any Lender's) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons.  As used
in this definition, the term "control" of a Person means the possession,
directly or indirectly, of the power to vote five percent (5%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
 
"Anti-Terrorism Laws" means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.
 
"Asset Disposition" means any sale, lease, license, transfer, assignment or
other disposition by Borrower of any asset.
 
"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy", as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.
 
"Blocked Person" means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports "terrorism" as defined in Executive Order No. 13224, or
(e) that is named a "specially designated national" or "blocked person" on the
most current list published by OFAC or other similar list or is named as a
"listed person" or "listed entity" on other lists made under any Anti-Terrorism
Law.
 
"Budget" means a three (3) month budget depicting on a monthly basis cash
revenue, receipts, expenses, disbursements and other information for the three
(3) month period following the Closing Date, together with the updates thereto,
delivered to Agent and Lenders pursuant to Section 4.1(i).
 
"Business Day" means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
New York are authorized by law to close.
 
"Capital Stock" means any and all corporate stock, units, shares, partnership
interests, membership interests, equity interests, rights, securities, or other
equivalent evidences of ownership (however designated) issued by any Person.
 
2

--------------------------------------------------------------------------------

 
"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.
 
"Change in Control" means any of the following events:  (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of Borrower
(or other securities convertible into such voting stock) representing 20% or
more of the combined voting power of all voting stock of Borrower; (b)
Borrower ceases to own, directly or indirectly, 100% of the Capital Stock of any
of its Subsidiaries; or (c) the occurrence of a "Change of Control", "Change in
Control", or terms of similar import under any document or instrument governing
or relating to Debt of or equity in such Person.  As used herein, "beneficial
ownership" shall have the meaning provided in Rule 13d-3 of the SEC under the
Exchange Act.
 
"Closing Date" means the date of this Agreement.
 
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
 
"Collateral" means all real and personal property of the Borrower and its estate
of any kind or nature whatsoever, tangible or mixed, now existing or hereafter
acquired or created, including, without limitation: (a) Accounts; (b) money of
every kind; (c) Intellectual Property; (d) Chattel Paper; (e) Commercial Tort
Claims; (f) Deposit Accounts; (g) Documents: (h) Electronic Chattel Paper; (i)
Equipment; (j) Fixtures; (k) General Intangibles; (l) Goods; (m) Instruments;
(n) Inventory; (o) Investment Property; (p) Letter-of-Credit Rights; (q) Payment
Intangibles; (r) Promissory Notes; (s) Securities Entitlements; (t) Securities
Accounts; (u) Software; (v) Supporting Obligations; (w) Tangible Chattel Paper;
(x) all other personal property not otherwise described in clauses (a) through
(w) above; and (y) all accessions to, substitutions and replacements for and
Proceeds and products of the foregoing, together with all books and records,
customer lists, credit files, computer files, programs, printouts and other
computer materials and records related thereto and any General Intangibles at
any time evidencing or relating to any of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.  Notwithstanding the foregoing, the term "Collateral" and the
component definitions thereof shall not include and, this Agreement shall not,
at any time, constitute a grant of security interest in the Capital Stock of any
Foreign Subsidiary, other than sixty-five percent (65%) in total voting power of
such Capital Stock and one hundred percent (100%) of non-voting Capital Stock.
 
"Commitment Annex" means Annex A to this Agreement.
 
"Commitment Fee" has the meaning set forth in Section 2.2(b).
 
"Contingent Obligation" means, with respect to any Person, any direct or
indirect liability of such Person:  (a) with respect to any Debt of another
Person (a "Third Party Obligation") if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (d) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so Guaranteed or otherwise
supported or, if not a fixed and determinable amount, the maximum amount so
Guaranteed or otherwise supported.
 
3

--------------------------------------------------------------------------------

 
"Contract" means any agreement, instrument, license, document, real or personal
property lease, employee benefit or welfare plan or other business or commercial
arrangement (in each case, including any extension, renewal, amendment or other
modification thereof) to which Borrower is a party or by which Borrower is bound
or to which Borrower is subject or which pertains to the business or properties
of Borrower.
 
"Controlled Group" means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with Borrower, are treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
 
"DEA" means the United States Drug Enforcement Administration.
 
"Debt" of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker's acceptance or
similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (g) all
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (h) "earnouts", purchase
price adjustments, profit sharing arrangements, deferred purchase money amounts
and similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts, (i) all Debt of others
Guaranteed by such Person, (j) off-balance sheet liabilities and/or Pension Plan
or Multiemployer Plan liabilities of such Person, (k) obligations arising under
non-compete agreements, and (l) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business.  Without duplication of any of the
foregoing, Debt of Borrower shall include the Term Loan.
 
"Default" means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.
 
"Defaulted Lender" means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make the Term Loan or other
credit accommodation, disbursement, settlement or reimbursement required
pursuant to the terms of any Financing Document.
 
"Default Interest Rate" means a rate per annum equal to fourteen percent
(14.00%).
 
"Deposit Account" means a "deposit account" (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of Borrower.
 
"Deposit Account Control Agreement" means an agreement, in form and substance
satisfactory to Agent, among Agent, Borrower and each financial institution in
which Borrower maintains a Deposit Account, which agreement provides that
(a) such financial institution shall comply with instructions originated by
Agent directing disposition of the funds in such Deposit Account without further
consent by Borrower, and (b) such financial institution shall agree that it
shall have no Lien on, or right of setoff or recoupment against, such Deposit
Account or the contents thereof, other than in respect of usual and customary
service fees and returned items for which Agent has been given value, in each
such case expressly consented to by Agent, and containing such other terms and
conditions as Agent may require.
 
4

--------------------------------------------------------------------------------

 
"Dollars" or "$" means the lawful currency of the United States of America.
 
"Drug Application" means any new drug application ("NDA"), abbreviated new drug
application ("ANDA"), investigational new drug application ("IND"), and/or
biologics license application ("BLA"), as well as any product license
application for any Product, as appropriate, as those terms are defined by the
FDA.
 
"Drug Regulatory Laws" means, collectively, the FDCA, the Federal Controlled
Substances Act, 21 U.S.C. § 801 et seq., the implementing regulations of each
codified at Title 21, Code of Federal Regulations, any analogous applicable Law
of any applicable jurisdiction, and all terms and conditions of any pending or
approved application.
 
"Environmental Laws" means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean-up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to Borrower and relate to
Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.
 
"Environmental Liens" means all Liens and other encumbrances imposed pursuant to
any Environmental Law, whether due to any act or omission of Borrower or any
other Person.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.
 
"ERISA Plan" means any "employee benefit plan", as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
Borrower or any member of the Controlled Group may have any liability, including
any liability by reason of having been a substantial employer within the meaning
of Section 4063 of ERISA at any time during the preceding five (5) years, or by
reason of being deemed to be a contributing sponsor under Section 4069 of ERISA.
 
"Event of Default" has the meaning set forth in Section 9.1.
 
5

--------------------------------------------------------------------------------

 
"Exchange Act" means the Securities Exchange Act of 1934.
 
"FDA" means the United States Food and Drug Administration.
 
"FDCA" the Federal Food, Drug and Cosmetic Act, 21. U.S.C. § 301 et seq.
 
"Federal Funds Rate" means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.
 
"Final Order" means an order entered by any court exercising jurisdiction over
the subject matter and the parties, that has not been stayed, reversed,
modified, or vacated and as to which: (i) there has not been filed and is not
pending any appeal or petition for writ of certiorari; (ii) there has not been
filed and is not pending any motion for stay, rehearing, reargument,
reconsideration, or other motion (collectively, a "Tolling Motion") that tolls
the running of the time period within which a notice of appeal, petition for
writ of certiorari, or Tolling Motion must be filed; and (iii) the time within
which a Tolling Motion, notice of appeal, or petition for writ of certiorari
must be filed has expired without any Tolling Motion, notice of appeal, or
petition for writ of certiorari having been filed.
 
"Financing Documents" means this Agreement, any Notes, the Security Documents
and all other documents, instruments and agreements related to the Obligations
and heretofore executed, executed concurrently herewith or executed at any time
and from time to time hereafter, as any or all of the same may be amended,
supplemented, restated or otherwise modified from time to time.
 
"Foreign Lender" has the meaning set forth in Section 2.5(c).
 
"Foreign Subsidiary" means any Subsidiary of a Borrower (i) that is not
incorporated or organized under the laws of the United States, any State thereof
or the District of Columbia, or (ii) that is a disregarded entity for U.S.
federal income tax purposes, (A) which is treated for U.S. federal income tax
purposes as a division of an entity described in clause (i) above or (B)
substantially all of the assets of which consist of the Capital Stock of
Subsidiaries described in clause (i) above.
 
"FTC" means the Federal Trade Commission.
 
"GAAP" means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.
 
"General Intangible" means any "general intangible" as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.
 
"Governmental Approval" means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.
 
6

--------------------------------------------------------------------------------

 
"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.
 
"Guarantee" by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business.  The term "Guarantee" used as a verb has a
corresponding meaning.
 
"Hazardous Materials" means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which on the relevant
property is prohibited by any Environmental Laws; toxic mold, any substance that
requires special handling; and any other material or substance now or in the
future defined as a "hazardous substance," "hazardous material," "hazardous
waste," "toxic substance," "toxic pollutant," "contaminant," "pollutant" or
other words of similar import within the meaning of any Environmental Law,
including:  (a) any "hazardous substance" defined as such in (or for purposes
of) CERCLA, or any so-called "superfund" or "superlien" Law, including the
judicial interpretation thereof; (b) any "pollutant or contaminant" as defined
in 42 U.S.C.A. § 9601(33); (c) any material now defined as "hazardous waste"
pursuant to 40 C.F.R. Part 260; (d) any petroleum or petroleum by-products,
including crude oil or any fraction thereof; (e) natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel; (f) any
"hazardous chemical" as defined pursuant to 29 C.F.R. Part 1910; (g) any toxic
or harmful substances, wastes, materials, pollutants or contaminants (including,
without limitation, asbestos, polychlorinated biphenyls ("PCB's"), flammable
explosives, radioactive materials, infectious substances, materials containing
lead-based paint or raw materials which include hazardous constituents); and
(h) any other toxic substance or contaminant that is subject to any
Environmental Laws or other past or present requirement of any Governmental
Authority.
 
"Hazardous Materials Contamination" means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.
 
"Healthcare Regulatory Laws" means the FDCA, the Federal Anti-kickback Statute
(42 U.S.C. § 1320a-7b(b)), Physician Payment Sunshine Act (42 U.S.C. §
1320a-7h), the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the
administrative False Claims Legal Requirement (42 U.S.C. § 1320a-7b(a)), the
Anti-Inducement Legal Requirement (42 U.S.C. § 1320a-7a(a)(5)), the Health
Insurance Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et
seq.), as amended by the Health Information Technology for Economic and Clinical
Health Act of 2009, the exclusion laws, Social Security Act § 1128 (42 U.S.C. §
1320a-7), Medicare (Title XVIII of the Social Security Act), Medicaid (Title XIX
of the Social Security Act), and the regulations promulgated pursuant to such
laws, and comparable state laws, and all other local, state, federal, national,
supranational and foreign laws, manual provisions, policies and administrative
guidance relating to the regulation of Borrower.
 
7

--------------------------------------------------------------------------------

 
"HHS" means the United States Department of Health and Human Services.
 
"Intellectual Property" means, with respect to any Person, all United States and
foreign patents, Patent Applications and like protections, including
improvements, divisions, continuation, renewals, reissues, extensions and
continuations in part of the same, trademarks, trade names, trade styles, trade
dress, service marks, logos and other business identifiers and, to the extent
permitted under applicable law, any applications therefore, whether registered
or not, and the goodwill of the business of such Person connected with and
symbolized thereby, copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
works, whether published or unpublished, technology, know-how and processes,
operating manuals, trade secrets, clinical and non-clinical data, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefor, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.
 
"Intellectual Property Rights" has the meaning set forth in Section 3.18(a).
 
"Investment" means any investment in any Person, whether by means of an
Acquisition, making or holding Debt (including any intercompany Debt),
securities, capital contributions, loans, time deposits, advances, Guarantees or
otherwise.  The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect thereto.
 
"Knowledge" or "Knowledge of Borrower" means the actual knowledge and/or
awareness of any officer of Borrower.
 
"Laws" means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to Borrower in any particular circumstance.  "Laws" includes, without
limitation, Environmental Laws, Drug Regulatory Laws and Healthcare Regulatory
Laws.
 
"Legal Requirements" means all federal, state, foreign and local laws, statutes,
codes, rules, regulations, ordinances, orders, Proceedings and the like of any
Governmental Authority, including common law.
 
"Lender" means each of (a) BHCMF, in its capacity as a lender hereunder,
(b) BHC, (c) Cheval, (d) Nomis, and (d) any Affiliate of a Lender to whom a
Lender assigns any or all of its rights under this Agreement pursuant to Section
10.16; and "Lenders" means all of the foregoing.
 
"Lien" means, with respect to any asset, a lien, charge, pledge, security
interest, encumbrance, right of first refusal, preemptive right or other
restriction of any kind, in respect of such asset.
 
"Litigation" means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.
 
8

--------------------------------------------------------------------------------

 
"Market", "Marketed" and "Marketing" means to study, investigate, develop,
manufacture, test, sell, or market any Product pursuant to a preclinical or
clinical trial, Drug Application or other Governmental Approval issued by the
FDA or any state Board of Pharmacy or Department of Health.
 
"Material Adverse Effect" means any event, act, condition or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration, or governmental investigation or proceeding), whether singly or in
conjunction with any other event or events, act or acts, condition or
conditions, occurrence or occurrences, whether or not related, that results in a
material adverse change upon, any of: (i) the assets, business, properties or
operations of Borrower, (ii) the Borrower's ability to perform its obligations
under this Agreement or to consummate the transactions contemplated hereby,
(iii) the legality, validity or enforceability of this Agreement, or (iv) the
PRV program, which could adversely affect benznidazole's ability to earn a PRV
upon receiving a new Drug Application approval, excluding as to each of the
foregoing any change, event, circumstance, development or effect resulting or
arising from: (a) any circumstance generally affecting the international,
national or regional pharmaceutical or biotechnology industry (other than
changes or prospective changes in the PRV program); (b) any change in economic,
financial market, regulatory or political conditions, including any engagements
of hostilities, acts of war or terrorist activities, or changes imposed by a
Governmental Entity associated with additional security; (c) changes or
prospective changes in Legal Requirements (other than changes or prospective
changes in the PRV program), GAAP or official interpretations of the foregoing;
(d) changes attributable to the announcement of this transaction or the identity
of Lenders, including any loss, diminution or disruption, whether actual or
threatened, of existing or prospective customer, distributor, supplier or other
relationships resulting therefrom; or (e) the failure in and of itself by
Borrower to manage its spending to within 5% of the Budget for the cumulative
three-month period (it being understood that the underlying causes of the
failure to meet such spending estimates shall be taken into account in
determining whether a Material Adverse Effect has occurred).
 
"Material Contracts" has the meaning set forth in Section 3.16.
 
"Material Intellectual Property" means all of Borrower's Intellectual Property
and license or sublicense agreements or other agreements with respect to rights
in Intellectual Property, the loss or termination of which could reasonably be
expected to have a Material Adverse Effect.
 
"Maturity Date" means October 31, 2017.
 
"Maximum Lawful Rate" has the meaning set forth in Section 2.4.
 
"Money Market Account" shall mean that certain money market account number
1892865336 held with Comerica Bank.
 
"Multiemployer Plan" means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which Borrower or any other member of the
Controlled Group (or any Person who in the last (5) five years was a member of
the Controlled Group) is making or accruing an obligation to make contributions
or has within the preceding five plan years (as determined on the applicable
date of determination) made contributions.
 
"Note" has the meaning set forth in Section 2.1(b).
 
9

--------------------------------------------------------------------------------

 
"Obligations" means all obligations, liabilities and indebtedness (monetary or
otherwise) of Borrower under this Agreement or any other Financing Document, in
each case howsoever created, arising or evidenced, whether direct or indirect,
secured or unsecured, joint and/or several, absolute or contingent, due or to
become due, matured or unmatured, now existing or hereafter arising, contractual
or tortious or liquidated or unliquidated, including, without limitation, any
interest or other amounts accruing thereon, any fees accruing under or in
connection therewith, any costs and expenses of any Person payable by Borrower
and any indemnification obligations payable by Borrower arising or payable after
maturity, or after the filing of any petition in bankruptcy, or the commencement
of any insolvency, reorganization or like proceeding relating to Borrower,
whether or not a claim for post-filing or post-petition interest, fees or other
amounts is allowable or allowed in such proceeding.
 
"OCR" means the United States Department of Health and Human Services Office for
Civil Rights.
 
"OFAC" means the U.S. Department of Treasury Office of Foreign Assets Control.
 
"OFAC Lists" means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
 
"Offering" means each securities offering or sale by Borrower of its Capital
Stock pursuant to a registration statement filed and effective with the SEC or
any other applicable Governmental Authority.
 
"Offering Payment" has the meaning set forth in Section 2.1(c)(i).
 
"Ordinary Course of Business" means, in respect of any transaction involving
Borrower, the ordinary course of business of Borrower, as conducted by Borrower
in accordance with past practices.
 
"Organizational Documents" means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement), including any and
all shareholder agreements or voting agreements relating to the Capital Stock of
such Person.
 
"Outstanding Balance" has the meaning set forth in Section 2.1(c).
 
"Payroll Taxes" means, collectively, any and all withholdings, payroll or
similar taxes due from Borrower to the applicable Government Authorities,
together with any and all interest, fees, penalties and similar amounts owing in
respect thereof or relating thereto.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to any of its principal functions thereof.
 
"Pension Plan" means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.
 
"Permits" means all governmental licenses, authorizations, provider numbers,
supplier numbers, registrations, permits, drug or device authorizations and
approvals, certificates, franchises, qualifications, accreditations, consents
and approvals of Borrower required under all applicable Laws and required for
Borrower in order to carry on its business as now conducted.
 
10

--------------------------------------------------------------------------------

 
"Permitted Asset Dispositions" means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition:  (a) dispositions in
the Ordinary Course of Business and not pursuant to any bulk sale (including
Intellectual Property) in the aggregate having a total book value equal to or
less than Two Hundred Fifty Thousand Dollars ($250,000.00) and (b) other
dispositions approved by Agent.
 
"Permitted Contest" means, with respect to any tax obligation or other
obligation allegedly or potentially owing from Borrower or any Subsidiary to any
governmental tax authority or other third party, a contest maintained in good
faith by appropriate proceedings promptly instituted and diligently conducted
and with respect to which such reserve or other appropriate provision, if any,
as shall be required in conformity with GAAP shall have been made on the books
and records and financial statements of Borrower; provided, however, that
(a) compliance with the obligation that is the subject of such contest is
effectively stayed during such challenge; (b) Borrower's and its Subsidiaries'
title to, and its right to use, the Collateral is not adversely affected thereby
and Agent's Lien and priority on the Collateral are not adversely affected,
altered or impaired thereby; (c) Borrower has given prior written notice to
Agent of Borrower's or its Subsidiaries' intent to so contest the obligation;
(d) the Collateral or any part thereof or any interest therein shall not be in
any danger of being sold, forfeited or lost by reason of such contest by
Borrower or its Subsidiaries; (e) Borrower has given Agent notice of the
commencement of such contest and upon request by Agent, from time to time,
notice of the status of such contest by Borrower and/or confirmation of the
continuing satisfaction of this definition; and (f) upon a final determination
of such contest, Borrower and its Subsidiaries shall promptly comply with the
requirements thereof.
 
"Permitted Contingent Obligations" means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations incurred in the Ordinary Course of Business
with respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed Twenty-Five Thousand Dollars ($25,000.00) in the
aggregate at any time outstanding; (d) Contingent Obligations arising with
respect to customary indemnification obligations in favor of purchasers in
connection with dispositions of personal property assets permitted under
Section 5.6; and (e) other Contingent Obligations not permitted by clauses (a)
through (d) above, not to exceed Ten Thousand Dollars ($10,000.00) in the
aggregate at any time outstanding.
 
"Permitted Debt" means:  (a) the Debt to Agent and each Lender under this
Agreement and the other Financing Documents; (b) Debt incurred as a result of
endorsing negotiable instruments received in the Ordinary Course of Business;
(c) purchase money Debt not to exceed Fifty Thousand Dollars ($50,000.00) at any
time (whether in the form of a loan or a lease) used solely to acquire equipment
used in the Ordinary Course of Business and secured only by such equipment; (d)
lease commitment not to exceed Three Hundred Twenty-Five Thousand Dollars
($325,000.00) in the aggregate for the first twelve months rent related to a new
lease for office space; and (e) trade accounts payable arising and paid on a
timely basis and in the Ordinary Course of Business.
 
"Permitted Investments" means: (a) Investments shown on Schedule 5.6 and
existing on the Closing Date; (b) Investments consisting of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
Ordinary Course of Business; (c) Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the Ordinary Course of Business;
(d) Investments consisting of deposit accounts in which Agent has received a
Deposit Account Control Agreement; (e) Investments consisting of Securities
Accounts in which Agent has received a Securities Account Control Agreement; and
(f) other Investments in an amount not exceeding Five Thousand Dollars
($5,000.00) in the aggregate.
 
11

--------------------------------------------------------------------------------

 
"Permitted Liens" means:  (a) deposits or pledges of cash to secure obligations
under workmen's compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA) pertaining to
Borrower's or its Subsidiary's employees, if any, that exist as of the Closing
Date; (b) deposits or pledges of cash to secure bids, tenders, contracts (other
than contracts for the payment of money or the deferred purchase price of
property or services), leases, statutory obligations, surety and appeal bonds
and other obligations of like nature arising in the Ordinary Course of Business
that exist as of the Closing Date; (c) carrier's, warehousemen's, mechanic's,
workmen's, materialmen's or other like Liens on Collateral, other than any
Accounts or proceeds thereof, arising in the Ordinary Course of Business with
respect to obligations which are not due, or which are being contested pursuant
to a Permitted Contest; (d) Liens on Collateral, other than Intellectual
Property or proceeds thereof, for taxes or other governmental charges not at the
time delinquent or thereafter payable without penalty or the subject of a
Permitted Contest; (e) attachments, appeal bonds, judgments and other similar
Liens on Collateral other than Intellectual Property or proceeds thereof;
provided, however, that the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are the subject of a Permitted
Contest; (f) Liens granted to Savant Neglected Diseases, Inc. by Borrower
pursuant to the Savant Security Agreement and (g) Liens and encumbrances in
favor of Agent, for its benefit and the benefit of the Lenders, under the
Financing Documents.
 
"Permitted Modifications" means (a) such amendments or other modifications to
Borrower's or its Subsidiary's Organizational Documents as are required under
this Agreement or by applicable Law and fully disclosed to Agent within thirty
(30) days after such amendments or modifications have become effective, and
(b) such amendments or modifications to Borrower's or its Subsidiary's
Organizational Documents (other than those involving a change in the name of
Borrower or its Subsidiary or involving a reorganization of Borrower or its
Subsidiary under the laws of a different jurisdiction) that would not adversely
affect the rights and interests of the Agent or Lenders and fully disclosed to
Agent within thirty (30) days after such amendments or modifications have become
effective.
 
"Person" means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.
 
"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
"Product(s)" mean any product Marketed by Borrower or any of its Subsidiaries or
its contractors on behalf of Borrower as of the date hereof or at any date
thereafter, and includes the products listed on Schedule 3.24.
 
"Pro Rata Share" means with respect to a Lender's obligation to fund the Term
Loan and such Lender's right to receive payments of principal, interest and fees
with respect to the Term Loan, the Term Loan Commitment Percentage of such
Lender.
 
"PRV" means Tropical Disease Priority Review Voucher.
 
"Required Lenders" means Lenders holding greater than fifty percent (50%) of the
outstanding principal amount of the Term Loan.
 
12

--------------------------------------------------------------------------------

 
"Required Permit(s)" means a Permit issued or required under Laws applicable to
the business of Borrower or any of its Subsidiaries or contractors or necessary
in the investigation, testing, manufacture, sale, or marketing of goods or
services under Laws applicable to the business of Borrower or any of its
Subsidiaries or contractors or any Drug Application (including without
limitation, at any point in time, all licenses, approvals and permits issued by
the FDA or any applicable Governmental Authority necessary for the
investigation, testing, manufacture, sale, or marketing of any Product by
Borrower as such activities are being undertaken by Borrower with respect to any
Product at any time), and (b) issued by any Person from which Borrower or any of
its Subsidiaries or contractors have received an accreditation.
 
"Responsible Officer" means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of Borrower acceptable to Agent.
 
"Restricted Distribution" means as to any Person (a) any dividend or other
distribution (whether in cash, securities or other property) on any equity
interest in such Person (except those payable solely in its equity interests of
the same class), (b) any payment by such Person on account of (i) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any equity interests in such Person or any claim respecting the
purchase or sale of any equity interest in such Person, or (ii) any option,
warrant or other right to acquire any equity interests in such Person, (c) any
management fees, salaries or other fees or compensation to any Person holding an
equity interest in Borrower or a Subsidiary of Borrower (other than (i) payments
of salaries to individuals, (ii) directors fees, and (iii) advances and
reimbursements to employees or directors, all in the Ordinary Course of
Business), an Affiliate of Borrower or an Affiliate of any Subsidiary of
Borrower, (d) any lease or rental payments to an Affiliate or Subsidiary of
Borrower, or (e) repayments of or debt service on loans or other indebtedness
held by any Person holding an equity interest in Borrower or a Subsidiary of
Borrower, an Affiliate of a Borrower or an Affiliate of any Subsidiary of
Borrower.
 
"Savant Security Agreement" means that certain Security Agreement dated as of
June 30, 2016, between Borrower and Savant Neglected Diseases, Inc.
 
"SEC" means the United States Securities and Exchange Commission.
 
"SEC Reports" means all reports, schedules, forms, statements and other
documents required to be filed by Borrower under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as Borrower was required
by law or regulation to file such material) (the foregoing materials, including
the exhibits thereto and documents incorporated by reference therein.
 
"Securities Account" means a "securities account" (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of Borrower.
 
"Securities Account Control Agreement" means an agreement, in form and substance
satisfactory to Agent, among Agent, Borrower and each securities intermediary in
which Borrower maintains a Securities Account pursuant to which Agent shall
obtain "control" (as defined in Article 9 of the UCC) over such Securities
Account.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
"Security Document" means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which Borrower provides, as security for all or any portion of the Obligations,
a Lien on any of its assets in favor of Agent for its own benefit and the
benefit of Lenders, as any or all of the same may be amended, supplemented,
restated or otherwise modified from time to time.
 
13

--------------------------------------------------------------------------------

 
"Stated Rate" has the meaning set forth in Section 2.4.
 
"Subsidiary" means any direct or indirect subsidiary of Borrower as set forth on
Schedule 3.20.
 
"Taxes" has the meaning set forth in Section 2.5(a).
 
"Termination Date" means the earlier to occur of any date on which Agent, or
Agent at the direction of the Required Lenders, accelerates the maturity of the
Term Loan pursuant to Section 9.2.
 
"Term Loan" shall have the meaning set forth in Section 2.1.
 
"Term Loan Commitment" means, as of any date of determination, the aggregate
Term Loan Commitment Amounts of all Lenders as of such date.
 
"Term Loan Commitment Amount" means, as to any Lender, the Dollar amount set
forth opposite such Lender's name on the Commitment Annex under the column "Term
Loan Commitment Amount".
 
"Term Loan Commitment Percentage" means, as to any Lender, (a) on the Closing
Date, the percentage set forth opposite such Lender's name on the Commitment
Annex under the column "Term Loan Commitment Percentage" (if such Lender's name
is not so set forth thereon, then, on the Closing Date, such percentage for such
Lender shall be deemed to be zero), and (b) on any date following the Closing
Date, the percentage equal to the Term Loan Commitment Amount of such Lender on
such date divided by the Term Loan Commitment on such date.
 
"UCC" means the Uniform Commercial Code of the State of Delaware or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
 
"United States" means the United States of America.
 
"Upfront Fee" has the meaning set forth in Section 2.2(c).
 
Section 1.2          Accounting Terms and Determinations.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder (including, without limitation,
determinations made pursuant to the exhibits hereto) shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrower delivered to Agent and each of the Lenders on
or prior to the Closing Date.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of Borrower or
any Subsidiary of Borrower at "fair value", as defined therein.
 
14

--------------------------------------------------------------------------------

 
Section 1.3          Other Definitional and Interpretive Provisions.  References
in this Agreement to "Articles", "Sections", "Annexes", "Exhibits", or
"Schedules" shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided.  Any term defined
herein may be used in the singular or plural.  "Include", "includes" and
"including" shall be deemed to be followed by "without limitation".  Except as
otherwise specified or limited herein, references to any Person include the
successors and assigns of such Person.  References "from" or "through" any date
mean, unless otherwise specified, "from and including" or "through and
including", respectively.  Unless otherwise specified herein, the settlement of
all payments and fundings hereunder between or among the parties hereto shall be
made in lawful money of the United States and in immediately available funds. 
References to any statute or act shall include all related current regulations
and all amendments and any successor statutes, acts and regulations.  References
to any statute or act, without additional reference, shall be deemed to refer to
federal statutes and acts of the United States.  References to any agreement,
instrument or document shall include all schedules, exhibits, annexes and other
attachments thereto.  As used in this Agreement, the meaning of the term
"material" or the phrase "in all material respects" is intended to refer to an
act, omission, violation or condition which reflects or could reasonably be
expected to result in a Material Adverse Effect.  References to capitalized
terms that are not defined herein, but are defined in the UCC, shall have the
meanings given them in the UCC.  All references herein to times of day shall be
references to daylight or standard time, as applicable.
 
Section 1.4          Time is of the Essence.  Time is of the essence in
Borrower's performance under this Agreement and all other Financing Documents.
 
ARTICLE 2 - TERM LOAN
 
Section 2.1          Term Loan.  Subject to all of the terms and conditions of
this Agreement, each Lender, severally and not jointly, will make a term loan to
Borrower in the amount equal to such Lender's Term Loan Commitment Percentage of
$3,315,217.00 (the "Term Loan").
 
(a)          Funding Term Loan.  Subject to Borrower satisfying all the
conditions set forth in Article 6, Lenders agree to make a single advance to
Borrower in the amount of the Term Loan on the Closing Date.  Each Lender shall
advance its Pro Rata Share of the Term Loan Commitment.
 
(b)          Notes.  The portion of the Term Loan made by each Lender shall be
evidenced by one or more promissory notes executed by Borrower (each as amended,
restated, renewed or replaced from time to time, a "Note") in an original
principal amount equal to such Lender's Term Loan Commitment Amount.
 
(c)          Repayment of Term Loan.  Borrower shall pay the outstanding
principal amount of the Term Loan, together with all accrued but unpaid interest
thereon, and all other unpaid amounts, charges, fees and expenses outstanding
under this Agreement or under any of the other Loan Documents (the "Outstanding
Balance") as follows:
 
(i)          On the closing date of each Offering, Borrower shall pay to Lenders
an amount equal to fifty percent (50%) of the proceeds (net of underwriting
discounts and commissions and other reasonable out-of-pocket costs associated
therewith) from such Offering (the "Offering Payment"); provided, however, if
the Outstanding Balance, is less than the amount of the Offering Payment,
Borrower shall only be required to pay to Lenders an amount equal to the
Outstanding Balance; and
 
(ii)          To the extent not sooner repaid, the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Term Loan, together with
all other amounts then outstanding under this Agreement, on the Maturity Date.
 
15

--------------------------------------------------------------------------------

 
(iii)          Notwithstanding the required payments set forth above, the
outstanding principal amount of the Term Loan shall become immediately due and
payable in full on the Termination Date.
 
(d)          Optional Prepayment of Term Loan.  Borrower may prepay the Term
Loan in whole or in part at any time without premium or penalty.  Prepayments
shall be accompanied by the payment of all accrued interest on the amount so
prepaid.
 
(e)          Fixed Rate.  The Term Loan shall bear interest on the outstanding
principal amount thereof from the Closing Date at a rate per annum equal to nine
percent (9.00%).   All interest hereunder and under each Financing Document
shall be calculated on the basis of a 360-day year for the actual number of days
elapsed.
 
(f)          Default Interest Rate.  Upon the occurrence of an Event of Default
under this Agreement or any of the other Financing Documents, and during the
continuation thereof, and after the Termination Date and the Maturity Date (as
long as any Obligations remaining owing thereafter), the outstanding principal
balance of the Term Loan and, to the extent permitted by applicable Law, and any
other amounts then owing by Borrower to Lenders, including, without limitation,
accrued interest and the fees and expenses provided in Section 2.2(a)-(d), shall
bear interest at the Default Interest Rate. The interest accruing under this
Section shall be additional Obligations of Borrower under this Agreement.
 
(g)          Notation.  Agent and each Lender shall record on its books the
principal amount of the Term Loan owing to each Lender from time to time.  In
addition, each Lender is authorized, at such Lender's option, to note the date
and amount of each payment of principal of such Lender's Term Loan in its books
and records, including computer records, such books and records constituting
presumptive evidence, absent manifest error, of the accuracy of the information
contained therein.
 
(h)          Notice.  Borrower shall give Agent and Lenders at least five (5)
Business Days prior written notice of the repayment or prepayment of the Term
Loan pursuant to Section 2.1(c) and Section 2.1(d).
 
Section 2.2          Fees.
 
(a)          Documentation and Approval Fees and Expenses.  On the Closing Date,
subject to receipt by Borrower of a reasonably detailed invoice and receipt by
Borrower of such other information supporting such invoice as may be reasonably
requested by Borrower, Borrower shall pay in full all of the Lenders' reasonable
professional costs and fees incurred in relation to the Term Loan, including,
without limitation, in connection with the due diligence related to, and the
preparation, negotiation and documentation of the Letter of Intent, this
Agreement, the other Financing Documents, which amounts shall (i) be deducted
from the proceeds of the Term Loan funded on the Closing Date and (ii) not
reduce the amount of the Term Loan or the Obligations; provided, however, for
the avoidance of doubt the defined term "Obligations" as used in this Section
does not include the professional costs and fees deducted from the proceeds of
the Term Loan pursuant to clause (i).
 
(b)          Commitment Fee.  On the closing date of the first Offering,
Borrower shall pay Lenders a commitment fee equal to One Hundred Fifty-Two
Thousand Five Hundred Dollars ($152,500.00) (the "Commitment Fee").  The
Commitment Fee shall be deemed fully earned on the Closing Date and, once paid,
shall be non-refundable.
 
(c)          Upfront Fee.  On the Closing Date, Borrower shall pay Lenders an
upfront fee equal to Two Hundred Sixty-Five Thousand Two Hundred Seventeen
Dollars ($265,217.00) (the "Upfront Fee").  The Upfront Fee shall be deemed
fully earned on the Closing Date and, once paid, shall be non-refundable.
 
16

--------------------------------------------------------------------------------

 
Section 2.3          General Provisions Regarding Payment.  Payment by Borrower
of the Obligations shall be made without set-off, recoupment or counterclaim. 
If any payment hereunder or under any of the Financing Documents becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day and, with respect to payments of principal,
interest thereon shall be payable at the then applicable interest rate during
such extension.  Any payments received before 12:00 Noon (Eastern time) on any
date shall be deemed received by Agent and Lenders on such date, and any
payments received at or after 12:00 Noon (Eastern time) on any date shall be
deemed received by Agent and Lenders on the next succeeding Business Day.   Each
payment to Agent or any Lender under this Agreement or any Note shall be paid to
Agent or such Lender in accordance with wiring instructions provided to Borrower
by Agent and each Lender.
 
Section 2.4          Maximum Interest.  In no event shall the interest charged
with respect to the Term Loan or any other Obligations of Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of Delaware.  Notwithstanding anything to the contrary herein or
elsewhere, if at any time the rate of interest payable hereunder or under any
Note or other Financing Document (the "Stated Rate") would exceed the highest
rate of interest permitted under any applicable law to be charged (the "Maximum
Lawful Rate"), then for so long as the Maximum Lawful Rate would be so exceeded,
the rate of interest payable shall be equal to the Maximum Lawful Rate;
provided, however, that if at any time thereafter the Stated Rate is less than
the Maximum Lawful Rate, Borrower shall, to the extent permitted by law,
continue to pay interest at the Maximum Lawful Rate until such time as the total
interest received is equal to the total interest which would have been received
had the Stated Rate been (but for the operation of this provision) the interest
rate payable.  Thereafter, the interest rate payable shall be the Stated Rate
unless and until the Stated Rate again would exceed the Maximum Lawful Rate, in
which event this provision shall again apply.  In no event shall the total
interest received by Lenders exceed the amount which they could lawfully have
received had the interest been calculated for the full term hereof at the
Maximum Lawful Rate. If, notwithstanding the prior sentence, Lenders have
received interest hereunder in excess of the Maximum Lawful Rate, such excess
amount shall be applied to the reduction of the principal balance of the Term
Loan or to other amounts (other than interest) payable hereunder, and if no such
principal or other amounts are then outstanding, such excess or part thereof
remaining shall be paid to Borrower.  In computing interest payable with
reference to the Maximum Lawful Rate, such interest shall be calculated at a
daily rate equal to the Maximum Lawful Rate divided by the number of days in the
year in which such calculation is made.
 
Section 2.5          Taxes; Capital Adequacy.
 
(a)          All payments of principal and interest on the Term Loan and all
other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future income, excise, stamp, documentary, payroll,
employment, property or franchise taxes and other taxes, fees, duties, levies,
assessments, withholdings or other charges of any nature whatsoever (including
interest and penalties thereon) imposed by any taxing authority, excluding taxes
imposed on or measured by Agent's or any Lender's net income by the
jurisdictions under which Agent or such Lender is organized or conducts business
(other than solely as the result of entering into any of the Financing Documents
or taking any action thereunder) (all non-excluded items being called "Taxes"). 
If any withholding or deduction from any payment to be made by Borrower
hereunder is required in respect of any Taxes pursuant to any applicable Law,
then Borrower will: (i) pay directly to the relevant authority the full amount
required to be so withheld or deducted; (ii) promptly forward to Agent an
official receipt or other documentation satisfactory to Agent evidencing such
payment to such authority; and (iii) pay to Agent for the account of Agent and
Lenders such additional amount or amounts as is necessary to ensure that the net
amount actually received by Agent and each Lender will equal the full amount
Agent and such Lender would have received had no such withholding or deduction
been required.  If any Taxes are directly asserted against Agent or any Lender
with respect to any payment received by Agent or such Lender hereunder, Agent or
such Lender may pay such Taxes and Borrower shall promptly pay Agent and/or
Lenders such additional amounts (including any penalty, interest or expense) as
is necessary in order that the net amount received by such Person after the
payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount such Person would have received had such Taxes not been
asserted so long as such amounts have accrued on or after the day which is two
hundred seventy (270) days prior to the date on which Agent or such Lender first
made written demand therefor.
 
17

--------------------------------------------------------------------------------

 
(b)          If Borrower fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to Agent, for the account of Agent and
Lenders, the required receipts or other required documentary evidence, Borrower
shall indemnify Agent and Lenders for any incremental Taxes, interest or
penalties that may become payable by Agent or Lenders as a result of any such
failure.
 
(c)          Each Lender that (i) is organized under the laws of a jurisdiction
other than the United States, and (ii)(A) is a party hereto on the Closing Date
or (B) purports to become an assignee of an interest as a Lender under this
Agreement after the Closing Date (unless such Lender was already a Lender
hereunder immediately prior to such assignment) (each such Lender a "Foreign
Lender") shall execute and deliver to Borrower and Agent one or more (as
Borrower or Agent may reasonably request) United States Internal Revenue Service
Forms W-8ECI, W-8BEN, W-8IMY (as applicable) and other applicable forms,
certificates or documents prescribed by the United States Internal Revenue
Service or reasonably requested by Agent certifying as to such Lender's
entitlement to a complete exemption from withholding or deduction of Taxes. 
Borrower shall not be required to pay additional amounts to any Lender pursuant
to this Section 2.5 with respect to United States withholding and income Taxes
to the extent that the obligation to pay such additional amounts would not have
arisen but for the failure of such Lender to comply with this paragraph other
than as a result of a change in law.
 
Section 2.6           Agent's Books and Records.  Borrower agrees that Agent's
and Lenders' books and records showing the Obligations and the transactions
pursuant to this Agreement and the other Financing Documents shall be admissible
in any action or proceeding arising therefrom, and shall constitute rebuttably
presumptive proof thereof, irrespective of whether any Obligation is also
evidenced by a promissory note or other instrument.  Such books and records
shall be deemed correct, accurate, and binding on Borrower and an account stated
(except for corrections of errors discovered by Agent or Lenders) in the absence
of manifest error.  In the event a timely written notice of objection is given
by the Borrower, only the items to which exception is expressly made will be
considered to be disputed by the Borrower.
 
Section 2.7          Pro Rata Treatment.  Unless otherwise expressly provided
herein, all payments of principal, interest, fees and other amounts in respect
of the Term Loan shall be made directly to Lenders.
 
ARTICLE 3 - REPRESENTATIONS AND WARRANTIES
 
To induce Agent and Lenders to enter into this Agreement and to make the Term
Loan, Borrower hereby represents and warrants to Agent and each Lender that, on
the Closing Date:
 
18

--------------------------------------------------------------------------------

 
Section 3.1          Existence and Power.  Borrower and each of the Subsidiaries
is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization and no other
jurisdiction, has the same legal name as it appears in its Organizational
Documents and an organizational identification number as specified on
Schedule 3.1.  Borrower has all powers and all Permits necessary or desirable in
the operation of its business as presently conducted or as proposed to be
conducted, except where the failure to have such Permits could not reasonably be
expected to have a Material Adverse Effect.  Borrower is qualified to do
business as a foreign entity in each jurisdiction in which it is required to be
so qualified, which jurisdictions as of the Closing Date are specified on
Schedule 3.1, except where the failure to be so qualified could not reasonably
be expected to have a Material Adverse Effect.  Except as set forth on
Schedule 3.1, Borrower (a) has not had, over the five (5) year period preceding
the Closing Date, any name other than its current name, or (b) was not
incorporated or organized under the laws of any jurisdiction other than its
current jurisdiction of incorporation or organization.
 
Section 3.2          Organization and Governmental Authorization; No
Contravention.  The execution, delivery and performance by Borrower of the
Financing Documents (a) are within its powers, (b) have been duly authorized by
all necessary action pursuant to its Organizational Documents, which included
obtaining all additional authorizations and taking all additional actions
required by Borrower's Organizational Documents due to certain of the Lenders
being Affiliates of a director of Borrower, (c) require no further action by or
in respect of, or filing with, any Governmental Authority and (d) do not
violate, conflict with or cause a breach or a default under (i) any Law
applicable to Borrower or any of the Organizational Documents of Borrower, or
(ii) any agreement or instrument binding upon it, except for such violations,
conflicts, breaches or defaults as could not, with respect to this clause (ii),
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
Section 3.3          Binding Effect.  Each of the Financing Documents
constitutes a valid and binding agreement or instrument of Borrower, enforceable
against Borrower in accordance with its respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors' rights generally and by general
equitable principles.
 
Section 3.4          Capitalization.  To the Knowledge of Borrower, all issued
and outstanding equity securities of Borrower are duly authorized and validly
issued, fully paid, nonassessable, free and clear of all Liens and such equity
securities were issued in compliance with all applicable Laws.
 
Section 3.5          Financial Information.  To the Knowledge of Borrower, all
information delivered to Agent and pertaining to the financial condition of
Borrower fairly presents the financial position of Borrower as of such date in
conformity with GAAP (and as to unaudited financial statements, subject to
normal year-end adjustments and the absence of footnote disclosures).
 
Section 3.6          Litigation and Governmental Proceedings.  Except as set
forth on Schedule 3.6, as of the Closing Date, and except as hereafter disclosed
to Agent in writing, there is no Litigation or governmental proceedings pending
against, or to Borrower's Knowledge threatened against or affecting, Borrower,
and there is no Litigation or governmental proceedings pending in which an
adverse decision could reasonably be expected to have a Material Adverse Effect
on Borrower or which in any manner draws into question the validity of any of
the Financing Documents.
 
Section 3.7          Ownership of Property.  Except as set forth on Schedule
3.7, to the Knowledge of Borrower, Borrower and each of its Subsidiaries is the
lawful owner of, has good and marketable title to and is in lawful possession
of, or has valid leasehold interests in, all properties and other assets (real
or personal, tangible, intangible or mixed) purported or reported to be owned or
leased (as the case may be) by such Person.
 
Section 3.8          No Default.  No Default or Event of Default has occurred
and is continuing.  To the Knowledge of Borrower, Borrower is not in breach or
default under or with respect to any contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default could reasonably be expected to have a Material Adverse
Effect.
 
19

--------------------------------------------------------------------------------

 
Section 3.9          Labor Matters.  No material labor dispute exists or, to the
Knowledge of Borrower, is imminent with respect to any of the employees of
Borrower, which could reasonably be expected to result in a Material Adverse
Effect.  None of Borrower's employees is a member of a union that relates to
such employee's relationship with Borrower, and Borrower is not a party to a
collective bargaining agreement.  To the Knowledge of Borrower, Borrower is in
compliance with all applicable Legal Requirements relating to employment and
employment practices, terms and conditions of employment and wages and hours,
except where the failure to be in compliance would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
Section 3.10          Regulated Entities.  Borrower is not an "investment
company" or a company "controlled" by an "investment company" or a "subsidiary"
of an "investment company," all within the meaning of the Investment Company Act
of 1940.
 
Section 3.11          Margin Regulations.  None of the proceeds from the Term
Loan will be used, directly or indirectly, for the purpose of purchasing or
carrying any "margin stock" (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any "margin stock" or for any other
purpose which might cause any of the Term Loan to be considered a "purpose
credit" within the meaning of Regulation T, U or X of the Federal Reserve Board.
 
Section 3.12          Compliance With Laws; Anti-Terrorism Laws.
 
(a)          Borrower is in compliance with the requirements of all applicable
Laws, except for such Laws the noncompliance with which could not reasonably be
expected to have a Material Adverse Effect.
 
(b)          Borrower is not and, to the Knowledge of Borrower, none of its
Affiliates (i) is in violation of any Anti-Terrorism Law, (ii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or is controlled by
a Blocked Person, (iv) is acting or will act for or on behalf of a Blocked
Person, (v) is associated with, or will become associated with, a Blocked Person
or (vi) is providing, or will provide, material, financial or technical support
or other services to or in support of acts of terrorism of a Blocked Person. 
Borrower is not, and to the Knowledge of Borrower, none of its Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (A) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.
 
20

--------------------------------------------------------------------------------

 
Section 3.13          Taxes.  Except for matters and filings that would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, (i) all federal, state and local tax returns, reports
and statements required to be filed by or on behalf of Borrower have been filed
with the appropriate Governmental Authorities in all jurisdictions in which such
returns, reports and statements are required to be filed and, except to the
extent subject to a Permitted Contest, all Taxes (including real property Taxes)
and other charges shown to be due and payable in respect thereof have been
timely paid prior to the date on which any fine, penalty, interest, late charge
or loss may be added thereto for nonpayment thereof, (ii) except to the extent
subject to a Permitted Contest, all state and local sales and use Taxes required
to be paid by Borrower have been paid, and (iii) all federal and state returns
have been filed by Borrower for all periods for which returns were due with
respect to employee income tax withholding, social security and unemployment
taxes, and, except to the extent subject to a Permitted Contest, the amounts
shown thereon to be due and payable have been paid in full or adequate
provisions therefor have been made.
 
Section 3.14          Compliance with ERISA.
 
(a)          Each ERISA Plan (and the related trusts and funding agreements)
complies in form and in operation with, has been administered in compliance
with, and the terms of each ERISA Plan satisfy, the applicable requirements of
ERISA and the Code in all material respects.  Each ERISA Plan which is intended
to be qualified under Section 401(a) of the Code is so qualified, and the United
States Internal Revenue Service has issued a favorable determination letter with
respect to each such ERISA Plan which may be relied on currently. Borrower has
not incurred liability for any material excise tax under any of Sections 4971
through 5000 of the Code.
 
(b)          Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, Borrower is in compliance with the
applicable provisions of ERISA and the provision of the Code relating to ERISA
Plans and the regulations and published interpretations therein.  During the
thirty-six (36) month period prior to the Closing Date, (i) no steps have been
taken to terminate any Pension Plan, and (ii) no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 302(f) of ERISA.  No condition exists or event or transaction has
occurred with respect to any Pension Plan which could result in the incurrence
by Borrower of any material liability, fine or penalty.  To the Knowledge of
Borrower, Borrower has not incurred liability to the PBGC (other than for
current premiums) with respect to any employee Pension Plan.  To the Knowledge
of Borrower, all contributions (if any) have been made on a timely basis to any
Multiemployer Plan that are required to be made by Borrower or any other member
of the Controlled Group under the terms of the plan or of any collective
bargaining agreement or by applicable Law; neither Borrower nor any member of
the Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan, and neither Borrower nor any member of the Controlled Group has received
any notice that any Multiemployer Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of any excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent.
 
Section 3.15          Consummation of Financing Documents; Brokers.   No broker,
finder or other intermediary has brought about the obtaining, making or closing
of the transactions contemplated by the Financing Documents, and Borrower does
not currently have, nor will have any obligation to any Person in respect of any
finder's or brokerage fees, commissions or other expenses in connection herewith
or therewith.
 
21

--------------------------------------------------------------------------------

 
Section 3.16          Material Contracts.  Except for the agreements set forth
on Schedule 3.16 (collectively, the "Material Contracts"), as of the Closing
Date, there are no (a) employment agreements covering the management of
Borrower, (b) collective bargaining agreements or other similar labor agreements
covering any employees of Borrower, (c) agreements for managerial, consulting or
similar services to which Borrower is a party or by which it is bound,
(d) agreements regarding Borrower, its assets or operations or any investment
therein to which any of its equity holders is a party or by which it is bound,
(e) real estate leases, Intellectual Property licenses or other lease or license
agreements to which Borrower is a party, either as lessor or lessee, or as
licensor or licensee (other than licenses arising from the purchase of "off the
shelf" products), (f) customer, distribution, marketing or supply agreements to
which Borrower is a party, in each case with respect to the preceding clauses
(a) through (e) requiring payment of more than Fifty Thousand Dollars
($50,000.00) in any year, (g) partnership agreements to which Borrower is a
general partner or joint venture agreements to which Borrower is a party or
(h) any other agreements or instruments to which Borrower is a party, and the
breach, nonperformance or cancellation of which, or the failure of which to
renew, could reasonably be expected to have a Material Adverse Effect. 
Schedule 3.16 sets forth, with respect to each real estate lease agreement to
which Borrower is a party (as a lessee) as of the Closing Date, the address of
the subject property and the annual rental (or, where applicable, a general
description of the method of computing the annual rental).  The consummation of
the transactions contemplated by the Financing Documents will not give rise to a
right of termination in favor of any party to any Material Contract (other than
Borrower), except for such Material Contracts the noncompliance with which would
not reasonably be expected to have a Material Adverse Effect.
 
Section 3.17          Compliance with Environmental Requirements; No Hazardous
Materials.  Except in each case as set forth on Schedule 3.17:
 
(a)          no notice, notification, demand, request for information, citation,
summons, complaint or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending, or to
Borrower's Knowledge, threatened by any Governmental Authority or other Person
with respect to any (i) alleged violation by Borrower of any Environmental Law,
(ii) alleged failure by Borrower to have any Permits required in connection with
the conduct of its business or to comply with the terms and conditions thereof,
(iii) any generation, treatment, storage, recycling, transportation or disposal
of any Hazardous Materials, or (iv) release of Hazardous Materials, where in
each clause (i), (ii), (iii) and (iv), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect; and
 
(b)          no property now owned or leased by Borrower and, to the Knowledge
of Borrower, no such property previously owned or leased by Borrower, to which
Borrower has, directly or indirectly, transported or arranged for the
transportation of any Hazardous Materials, is listed or, to Borrower's
Knowledge, proposed for listing, on the National Priorities List promulgated
pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar state list
or is the subject of federal, state or local enforcement actions or, to the
Knowledge of Borrower, other investigations which may lead to claims against
Borrower for clean-up costs, remedial work, damage to natural resources or
personal injury claims, including, without limitation, claims under CERCLA.
 
For purposes of this Section 3.17, Borrower shall be deemed to include any
business or business entity (including a corporation) that is, in whole or in
part, a predecessor of Borrower.
 
Section 3.18          Intellectual Property.
 
(a)          Schedule 3.18 sets forth all of Borrower's Intellectual Property
Rights (defined herein).  Except as set forth on Schedule 3.18, Borrower is sole
owner of all Intellectual Property Rights and has had executed all of the
appropriate paperwork to establish ownership in Borrower, or Borrower has rights
to use, all Intellectual Property, and other intellectual property rights and
similar rights necessary or required for use in connection with its business as
described in the SEC Reports (collectively, the "Intellectual Property
Rights").  All Intellectual Property existing as of the Closing Date, as
applicable, which is issued, registered or pending with any United States or
foreign Governmental Authority (including, without limitation, any and all
applications for the registration of any Intellectual Property with any such
United States or foreign Governmental Authority) and all licenses under which
Borrower is the licensee of any such registered Intellectual Property (or any
such application for the registration of Intellectual Property) owned by another
Person are set forth on Schedule 3.18.  Such Schedule 3.18 indicates in each
case whether such registered Intellectual Property (or application therefore) is
owned or licensed by Borrower, and in the case of any such licensed registered
Intellectual Property (or application therefore), lists the name and address of
the licensor and the name and date of the agreement pursuant to which such item
of Intellectual Property is licensed pursuant to which such item of Intellectual
Property is licensed and whether or not such license is an exclusive license and
indicates whether there are any purported restrictions in such license on the
ability of Borrower to grant a security interest in and/or to transfer any of
its rights as a licensee under such license.  Except as indicated on Schedule
3.18, Borrower is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to each such registered Intellectual Property
(or application therefore) purported to be owned by Borrower, free and clear of
any Liens and/or licenses in favor of third parties or agreements or covenants
not such sue third parties for infringement.  Borrower is not party to, nor
bound by, any material license or other agreement with respect to which Borrower
is the licensee that prohibits or otherwise restricts Borrower from granting a
security interest in Borrower's interest in such license or agreement or other
property.
 
22

--------------------------------------------------------------------------------

 
(b)          Except as set forth on Schedule 3.18, Borrower has not received a
notice (written or otherwise) that any of, the Intellectual Property Rights has
expired, terminated or been abandoned, or is expected to expire or terminate or
be abandoned, within ten (10) years from the date of this Agreement.  Except as
set forth on Schedule 3.18, to the Knowledge of Borrower, Borrower has not
received, since the date of the latest financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any Knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person. 
Except as set forth on Schedule 3.18, to the Knowledge of Borrower, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. 
Except as set forth on Schedule 3.18, to the Knowledge of Borrower, all of
Borrower's patents are being maintained, and the required United States and
foreign maintenance fees or annuities (if any) are being paid.  To the Knowledge
of Borrower, Borrower has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of its Intellectual Property Rights,
to the extent Borrower deems necessary in the conduct of its business.  Except
as set forth on Schedule 3.18, or as otherwise would not be expected to result
in a Material Adverse Effect, to the Knowledge of Borrower, Borrower has entered
into binding, written agreements with every current and former employee of
Borrower, and with every current and former independent contractor, whereby such
employees and independent contractors (i) assign to Borrower any ownership
interest and right they may have in the Intellectual Property Rights; and (ii)
acknowledge Borrower's exclusive ownership of the Intellectual Property Rights. 
Except as set forth on Schedule 3.18, to the Knowledge of Borrower, no third
party possesses rights to Intellectual Property Rights that, if exercised, could
enable such party to develop Products competitive to those of Borrower described
on Schedule 3.24.
 
(c)          Except as set forth on Schedule 3.18, to the Knowledge of Borrower,
Borrower has duly and properly filed or caused to be filed with the U.S. Patent
and Trademark Office (the "PTO") and applicable foreign and international patent
authorities all material patent applications as listed on Schedule 3.18 and
owned by Borrower (the "Patent Applications").  Except as set forth on Schedule
3.18, to the Knowledge of Borrower, Borrower has not been notified of any
inventorship or ownership challenges nor has any interference been declared or
provoked which has not been finally resolved.  Except as set forth on Schedule
3.18, to the Knowledge of Borrower, no opposition filings or invalidation
filings have been submitted which have not been finally resolved in connection
with any of Borrower's patents and Patent Applications in any jurisdiction where
Borrower has applied for, or received, a patent.
 
23

--------------------------------------------------------------------------------

 
(d)          Borrower hereby grants Agent and each Lender a non-exclusive,
royalty-free license or other right to use, without charge, Borrower's
Intellectual Property or other property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral,
which license and other rights can be used by Agent immediately after the
occurrence of an Event of Default, without notice or demand upon Borrower, in
connection with Agent's exercise of its rights under this Agreement, and
Borrower's rights under all licenses (whether as licensor or licensee) inure to
Agent for its benefit and the benefit of Lenders.
 
Section 3.19          Full Disclosure.  None of the written information
(financial or otherwise) furnished by or on behalf of Borrower to Agent or any
Lender in connection with the consummation of the transactions contemplated by
the Financing Documents, contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading in light of the circumstances under which such
statements were made.  All financial projections delivered to Agent and Lenders
by Borrower (or its agents) have been prepared on the basis of the assumptions
stated therein.  Such projections represent Borrower's best estimate of
Borrower's future financial performance and such assumptions are believed by
Borrower to be fair and reasonable in light of current business conditions;
provided, however, that Borrower can give no assurance that such projections
will be attained.
 
Section 3.20          Subsidiaries.  Borrower does not own any stock,
partnership interests, limited liability company interests or other equity
securities, except as set forth on Schedule 3.20.
 
Section 3.22          Regulatory Compliance.  With respect to all Products,
Borrower has only engaged in Marketing activities pursuant to and within the
scope of all required Governmental Approvals, and in compliance with the FDCA
and applicable state laws. The clinical trials conducted by and on behalf of
Borrower as part of its Marketing activities with respect to the Products have
been and continue to be conducted in accordance with any and all approved
protocols, and no Governmental Authority or institutional review board has
issued notice to Borrower demanding the termination, suspension, material
modification, or clinical hold of any such Marketing activities.  There are no
pending or threatened criminal, civil, or administrative investigations or
actions pertaining to Borrower's Marketing activities, and Borrower is not a
party to any consent decree with any Governmental Authority.  Borrower has not
received nor is it aware of any warning letters, pending or unremediated FDA
inspection violations, quarantine, or other notice of wrongdoing or prohibition
on future Marketing activities supplied by the FDA or any state board of
pharmacy or department of health. The handling of all biological and
pharmaceutical materials, have been and are being conducted in all material
respects in accordance with the FDCA and applicable state laws.  Borrower is not
directly, nor indirectly by any through its officers, directors, employees,
agents or contractors, debarred, suspended, or excluded from participation in
the Medicare or Medicaid programs, or any other state or federal health care
program.
 
Section 3.23          Regulatory Developments.  All material Required Permits
related to the Marketing of the Products are listed on Schedule 3.25.
 
Section 3.26          Kalobios Ltd.Except as set forth on Schedule 3.26,
Kalobios Ltd. does not (i) own or have an interest in any assets of any kind or
(ii) have any liabilities of any kind.
 
Section 3.27          Affiliate Transactions.  Except as set forth in the SEC
Reports or as set forth on Schedule 3.27, to the Knowledge of Borrower, none of
the current officers or directors of Borrower and, to the Knowledge of Borrower,
none of the employees or consultants of Borrower is presently a party to any
transaction with Borrower (other than for services as employees, consultants,
officers and directors), including any Contract or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, providing for the borrowing of money from or
lending of money to or otherwise requiring payments to or from any officer,
director, consultant or such employee or, to the Knowledge of Borrower, any
entity in which any officer, director, consultant or any such employee has a
substantial interest or is an officer, director, trustee, stockholder, member or
partner.
 
24

--------------------------------------------------------------------------------

 
Section 3.28          Money Market Account.  The Money Market Account has a
balance of $100,954.22.
 
ARTICLE 4 - AFFIRMATIVE COVENANTS
 
Until payment and satisfaction in full of all Obligations and termination of
this Agreement, Borrower covenants and agrees as follows:
 
Section 4.1          (i)          Budget.  Borrower will deliver to Agent prior
to the Closing Date, the Budget, and on the tenth Business Day of each month
thereafter until the Maturity Date, an updated "rolling" 3 month budget for the
next three-month period in a form similar to the initial Budget, which shall
supplement the prior Budget; provided, that, at any time Borrower has less than
One Million Dollars ($1,000,000.00) in immediately available funds, each Budget
delivered by Borrower during such period shall be subject to Agent's reasonable
approval.  If the Budget becomes subject to Agent's approval above, then,
simultaneously with Borrower's delivery of each Budget, Borrower shall provide
(i) a reconciliation of budgeted and actual amounts, and (ii) a written
narrative explanation if, during any period when Agent has approval over the
Budget, Borrower's (i) projected disbursements under the Budget for the
three-month period exceed the original Budget disbursements for such three-month
period by more than five percent (5%), or (ii) aggregate projected cash receipts
during the three-month period are less than ninety percent (90%) of aggregate
projected cash receipts set forth in the original Budget for such three-month
period.
 
(ii)          Other Information.  Borrower will deliver to Agent: (a) as soon as
available, but no later than forty-five (45) days after the last day of each
month, a company prepared balance sheet, cash flow and income statement covering
Borrower's operations during the prior month, prepared in accordance with GAAP,
consistently applied, certified by a Responsible Officer and in a form
acceptable to Agent; (b) within five (5) days of delivery or filing thereof,
copies of all statements, reports and notices made available to Borrower's
security holders and copies of all reports and other filings made by Borrower
with any stock exchange on which any securities of Borrower are traded and/or
the SEC; (c) prompt written notice of an event that affects the value of any
Intellectual Property; (d) at Agent's request, following the close of each
payroll period, evidence that all Payroll Taxes have been timely and fully paid
to the applicable Governmental Authorities (including, without limitation,
copies of any documentation, calculations, cancelled checks, wire or ACH
confirmations pertaining to Borrower's Payroll Taxes); (e) within ten (10) days
of (i) acquiring and/or developing any new material Intellectual Property, or
(ii) entering or becoming bound by any additional material license or sublicense
agreement or other material agreement with respect to rights in Intellectual
Property (other than over-the-counter software that is commercially available to
the public), deliver to Agent an updated Schedule 3.18 reflecting same, and upon
any other change in Borrower's Intellectual Property from that listed on
Schedule 3.18; and (f) within five (5) Business Days after the same are sent or
received, copies of all material correspondence, reports, documents and other
filings with any Governmental Authority that could reasonably be expected to
have an effect on any of the Governmental Approvals material to Borrower's
business or otherwise on the operations of Borrower or any of its Subsidiaries. 
At Agent's request, Borrower shall deliver to Agent copies of all Material
Contracts.
 
(iii)          New Products.  If, after the Closing Date, Borrower determines to
investigate, develop, manufacture, test, sell, or market any new Product not
already listed on Schedule 3.24, and prior to acting on such determination,
Borrower shall give written notice to Agent of such determination (which shall
include at a minimum a (1) brief description of such new Product, (2) a summary
description of Borrower's compliance program for such new Product, (3) a list of
all material Required Permits (and a copy of such material Required Permits if
requested by Agent), (4) a summary of all investigation, testing, manufacturing,
marketing, or sale of such new Product that has already been undertaken, and (5)
an updated Schedule 3.24 and 3.25 provided, however, that with respect to any
Product that has previously been disclosed to Agent, Borrower shall promptly
give written notice to Agent if and when it obtains any new or additional
material Required Permits from the FDA, the DEA, or parallel local or state
authorities, or their foreign counterparts (along with a copy thereof if
requested by Agent).
 
25

--------------------------------------------------------------------------------

 
Section 4.2          Payment and Performance of Obligations.  Borrower (a) will
pay and discharge, and cause each Subsidiary to pay and discharge, before the
same shall become delinquent, all of their respective obligations and
liabilities, including all Payroll Taxes and other Tax liabilities, except for
such obligations and/or liabilities (i) that may be the subject of a Permitted
Contest, and (ii) the nonpayment or nondischarge of which could not reasonably
be expected to have a Material Adverse Effect, and (b) will not breach or permit
any Subsidiary to breach, or permit to exist any default under, the terms of any
lease, commitment, contract, instrument or obligation to which it is a party, or
by which its properties or assets are bound, except for such breaches or
defaults which could not reasonably be expected to have a Material Adverse
Effect.
 
Section 4.3          Maintenance of Existence.  Borrower will preserve, renew
and keep in full force and effect and in good standing, and will cause each
Subsidiary to preserve, renew and keep in full force and effect and in good
standing, their respective existence and their respective rights, privileges and
franchises necessary or desirable in the normal conduct of business.
 
Section 4.4          Maintenance of Property; Payments of Taxes; Insurance.
 
(a)          Borrower will maintain the Collateral as is reasonably necessary
for the conduct of its business consistent with then-present needs.
 
(c)          Upon completion of any Permitted Contest, Borrower shall, and will
cause each Subsidiary to, promptly pay the amount due, if any, and deliver to
Agent proof of the completion of the contest and payment of the amount due, if
any, following which Agent shall return the security, if any, deposited with
Agent pursuant to the definition of Permitted Contest.
 
(d)          Borrower will maintain (i) casualty insurance on all real and
personal property on an all risks basis (including the perils of flood,
windstorm and quake), covering the repair and replacement cost of all such
property and coverage, business interruption and rent loss coverages with
extended period of indemnity (for the period required by Agent from time to
time) and indemnity for extra expense, in each case without application of
coinsurance and with agreed amount endorsements, (ii) general and professional
liability insurance (including products/completed operations liability
coverage), and (iii) such other insurance coverage in such amounts and with
respect to such risks as Agent may request from time to time; provided, however,
that, in no event shall such insurance be in amounts or with coverage less than,
or with carriers with qualifications inferior to, any of the insurance or
carriers in existence as of the Closing Date (or required to be in existence
after the Closing Date under a Financing Document).  All such insurance shall be
provided by insurers having an A.M. Best policyholders rating reasonably
acceptable to Agent.
 
26

--------------------------------------------------------------------------------

 
(e)          On or prior to the Closing Date, and at all times thereafter,
Borrower will cause Agent to be named as an additional insured, assignee and
lender loss payee (which shall include, as applicable, identification as
mortgagee), as applicable, on each insurance policy required to be maintained
pursuant to this Section 4.4 pursuant to endorsements in form and substance
acceptable to Agent.  Borrower shall deliver to Agent and Lenders (i) on or
prior to the Closing Date, a certificate from Borrower's insurance broker dated
such date showing the amount of coverage as of such date, and that such policies
will include effective waivers (whether under the terms of any such policy or
otherwise) by the insurer of all claims for insurance premiums against all loss
payees and additional insureds and all rights of subrogation against all loss
payees and additional insureds, and that if all or any part of such policy is
canceled, terminated or expires, the insurer will forthwith give notice thereof
to each additional insured, assignee and loss payee and that no cancellation,
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by each additional insured,
assignee and loss payee of written notice thereof, (ii) on an annual basis, and
upon the request of Agent from time to time full information as to the insurance
carried, (iii) within five (5) days of receipt of notice from any insurer, a
copy of any notice of cancellation, nonrenewal or material change in coverage
from that existing on the date of this Agreement, (iv) forthwith, notice of any
cancellation or nonrenewal of coverage by Borrower, and (v) at least 60 days
prior to expiration of any policy of insurance, evidence of renewal of such
insurance upon the terms and conditions herein required.
 
(f)          In the event Borrower fails to provide Agent with evidence of the
insurance coverage required by this Agreement, Agent may, but shall not be
required to, purchase insurance at Borrower's expense to protect Agent's
interests in the Collateral.  This insurance may, but need not, protect
Borrower's interests.  The coverage purchased by Agent may not pay any claim
made by Borrower or any claim that is made against Borrower in connection with
the Collateral.  Borrower may later cancel any insurance purchased by Agent, but
only after providing Agent with evidence that Borrower has obtained insurance as
required by this Agreement.  If Agent purchases insurance for the Collateral,
Borrower will be responsible for the costs of that insurance to the fullest
extent provided by law, including interest and other charges imposed by Agent in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance.  The costs of the insurance shall
be added to the Obligations.  The costs of the insurance may be more than the
cost of insurance Borrower is able to obtain on its own.
 
Section 4.5          Compliance with Laws and Material Contracts.  Borrower will
comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws and Material Contracts.
 
Section 4.6          Inspection of Property, Books and Records.  Borrower will
maintain, and will cause each Subsidiary to maintain their respective books,
accounts and records consistent with sound business practice, and not make or
institute any material change in their respective methods of purchase, sale,
management, accounting or operation; and will permit, and will cause each
Subsidiary to permit, at the sole cost of Borrower or any applicable Subsidiary,
representatives of Agent and of any Lender to visit and inspect any of their
respective properties, to examine and make abstracts or copies from any of their
respective books and records, to conduct a collateral audit and analysis of its
operations and the Collateral, to verify the amount and age of the Accounts, the
identity and credit of the respective Account Debtors, to review the billing
practices of Borrower and to discuss their respective affairs, finances and
accounts with their respective officers, employees and independent public
accountants as often as may reasonably be desired.  In the absence of a Default
or an Event of Default, Agent or any Lender exercising any rights pursuant to
this Section 4.6 shall give Borrower or any applicable Subsidiary commercially
reasonable prior notice of such exercise, and shall limit such exercise to
normal business hours.  No notice shall be required during the existence and
continuance of any Default or any time during which Agent reasonably believes a
Default exists.
 
Section 4.7          Use of Proceeds.
 
(a)          Borrower shall use the proceeds of the Term Loan solely for
Borrower's general working capital needs.
 
27

--------------------------------------------------------------------------------

 
(b)          Notwithstanding anything to the contrary set forth herein or in any
other Financing Document, no portion of the Term Loan, the Collateral, or cash
collateral of Agent or Lenders may be used to fund any activities: (i)
preventing, hindering, or delaying any of Agent's or Lenders' enforcement or
realization upon any of the Collateral; (ii) selling or otherwise disposing of
any of the Collateral without the consent of Agent; (iii) using or seeking to
use any insurance proceeds constituting Collateral without the consent of Agent;
(iv) except as permitted under Section 5.1, incurring Debt without the prior
consent of Agent; (v) objecting to or challenging in any way any claims, Liens
or Collateral (including cash collateral) held by or on behalf of any of Agent
or Lenders; (vi) asserting any claims or causes of action against any of Agent,
Lenders, or any of their respective affiliates, agents, attorneys, advisors,
professionals, officers, directors, and employees; (vii) prosecuting an
objection to, or contesting in any manner, or raising defenses to, the validity,
extent, amount, perfection, priority, or enforceability of any of the
Obligations, the Liens securing the Obligations or any other rights or interests
of any of Agent or Lenders; or (viii) taking any action which (A) has or could
have the effect of adversely modifying or compromising the rights and remedies
of Agent or Lenders, (B) is contrary, in a manner that is adverse to Agent or
Lenders, to any term or condition set forth in any of the Financing Documents,
or (C) results in the occurrence of an Event of Default.
 
Section 4.8          Notices of Litigation and Defaults.  Borrower will give
prompt written notice to Agent (a) of any litigation or governmental proceedings
pending or threatened against Borrower or any of its Affiliates that could
reasonably be expected to result in uninsured losses to Borrower or any of its
Subsidiaries of Two Hundred Fifty Thousand Dollars ($250,000) or more or which
in any manner calls into question the validity or enforceability of any
Financing Document, (b) upon Borrower becoming aware of the existence of any
Default or Event of Default, (c) if Borrower is in breach or default under or
with respect to any Material Contract, or if Borrower is in breach or default
under or with respect to any other contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default could reasonably be expected to have a Material Adverse
Effect, (d) of any strikes or other labor disputes pending or, to Borrower's
Knowledge, threatened against Borrower, (e) if there is any infringement or
claim of infringement by any other Person with respect to any Intellectual
Property rights of Borrower, or if there is any claim by any other Person that
Borrower in the conduct of its business is infringing on the Intellectual
Property Rights of others, and (f) of all returns, recoveries, disputes and
claims that involve more than Two Hundred Fifty Thousand Dollars ($250,000.00).
 
Section 4.9          Hazardous Materials; Remediation.
 
(a)          If any release or disposal of Hazardous Materials shall occur or
shall have occurred on any real property or any other assets of Borrower,
Borrower will cause the prompt containment and removal of such Hazardous
Materials and the remediation of such real property or other assets as is
necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets.  Without limiting the generality of the
foregoing, Borrower shall comply with each Environmental Law requiring the
performance at any real property by Borrower of activities in response to the
release or threatened release of a Hazardous Material.
 
(b)          Borrower will provide Agent within thirty (30) days after written
demand therefor with a bond, letter of credit or similar financial assurance
evidencing to the reasonable satisfaction of Agent that sufficient funds are
available to pay the cost of removing, treating and disposing of any Hazardous
Materials or Hazardous Materials Contamination and discharging any assessment
which may be established on any property as a result thereof, such demand to be
made, if at all, upon Agent's reasonable business determination that the failure
to remove, treat or dispose of any Hazardous Materials or Hazardous Materials
Contamination, or the failure to discharge any such assessment could reasonably
be expected to have a Material Adverse Effect.
 
28

--------------------------------------------------------------------------------

 
Section 4.10          Further Assurances.
 
(a)          Borrower will at its own cost and expense, promptly and duly take,
execute, acknowledge and deliver all such further acts, documents and assurances
as may from time to time be necessary or as Agent or Lenders may from time to
time reasonably request in order to carry out the intent and purposes of the
Financing Documents and the transactions contemplated thereby, including all
such actions to establish, create, preserve, protect and perfect a first
priority Lien in favor of Lenders on the Collateral (including Collateral
acquired after the date hereof), including, without limitation, executing one or
more promissory notes, Deposit Account Control Agreements, Securities Account
Control Agreements and assignments of Intellectual Property, each of which shall
be in form and substance acceptable to Agent and Lenders.
 
(b)          Upon receipt of an affidavit of an officer of Agent or a Lender as
to the loss, theft, destruction or mutilation of any Note or any other Financing
Document which is not of public record, and, in the case of any such mutilation,
upon surrender and cancellation of such Note or other applicable Financing
Document, Borrower will issue, in lieu thereof, a replacement Note or other
applicable Financing Document, dated the date of such lost, stolen, destroyed or
mutilated Note or other Financing Document in the same principal amount thereof
and otherwise of like tenor.
 
(c)          Borrower use its best efforts to obtain a landlord's agreement from
the lessor of each leased property or mortgagee of owned property with respect
to any business location where any material portion of the Collateral, or the
records relating to such Collateral and/or software and equipment relating to
such records or Collateral, is stored or located, which agreement or letter
shall be reasonably satisfactory in form and substance to Agent.  Borrower shall
timely and fully pay and perform its obligations under all leases and other
agreements with respect to each leased location where any Collateral, or any
records related thereto, is or may be located.
 
Section 4.11          Regulatory Matters.
 
(a)          Borrower shall obtain and keep in full force and effect all of the
Governmental Approvals necessary to develop, test, investigate, manufacture,
sell, and or market each and any Product, and Borrower shall comply fully and
completely at all times and in all respects with any and all Required Permits
issued by any Governmental Authority, the noncompliance with which could
reasonably be expected to result in a Material Adverse Effect.
 
(b)          Borrower shall provide to Agent as soon as possible and in any
event within three (3) days of obtaining Borrower's Knowledge thereof, any
written notice that any Governmental Authority has initiated an investigation,
audit, or similar event regarding Borrower's or any of its Subsidiaries'
compliance with Drug Regulatory Laws or is alleging that Borrower or any of its
Subsidiaries is in violation of Drug Regulatory Laws.
 
Section 4.12          Power of Attorney.  Each of the officers and/or directors
of Agent is hereby irrevocably made, constituted and appointed the true and
lawful attorney for Borrower (without requiring any of them to act as such) with
full power of substitution to do the following:  (a) after the occurrence and
during the continuance of an Event of Default, endorse the name of Borrower upon
any and all checks, drafts, money orders, and other instruments for the payment
of money that are payable to Borrower and constitute collections on Borrower's
Accounts; (b) after the occurrence and during the continuance of an Event of
Default, take any action Borrower is required to take under this Agreement; (c)
so long as Agent has provided not less than three (3) Business Days' prior
written notice to Borrower to perform the same and Borrower has failed to take
such action, do such other and further acts and deeds in the name of Borrower
that Agent may deem necessary or desirable to enforce any Account or other
Collateral or perfect Agent's security interests or Liens; and (d) after the
occurrence and during the continuance of an Event of Default, do such other and
further acts and deeds in the name of Borrower that Agent may deem necessary or
desirable to enforce Agent's rights with regard to any Intellectual Property or
other Collateral.  This power of attorney shall be irrevocable and coupled with
an interest.
 
29

--------------------------------------------------------------------------------

 
Section 4.13          Collateral Administration.  All data and other information
relating to its Accounts and other intangible Collateral shall at all times be
kept by Borrower, at its principal office and shall not be moved from such
location without (i) providing prior written notice to Agent, and (ii) obtaining
the prior written consent of Agent, which consent shall not be unreasonably
withheld.
 
Section 4.14          Payroll Taxes; Third Party Payroll Administrator. 
Borrower may engage a third-party payroll administrator to manage, administer
and ensure the timely payment of any and all Payroll Taxes due and payable by
Borrower from time to time to any applicable Governmental Authorities.
 
Section 4.15          Intellectual Property Rights. Borrower shall own, or be
licensed to use or otherwise have the right to use, all Material Intellectual
Property.  All Intellectual Property of Borrower is and shall be fully protected
and/or duly and properly registered, filed or issued in the appropriate office
and jurisdictions for such registrations, filings or issuances, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.  Borrower shall not become a party to, nor become bound by, any
material license or other agreement with respect to which Borrower is the
licensee that prohibits or otherwise restricts Borrower from granting to Agent,
for the benefit of itself and Lenders, or from Agent or Lenders enforcement of
the Liens in Borrower's interest in such license or agreement or other
property.  Borrower shall at all times conduct its business without infringement
or claim of infringement of any Intellectual Property rights of others. 
Borrower shall do the following, to the extent it determines, in the exercise of
its reasonable business judgment, that it is prudent to do so: (a) protect,
defend and maintain the validity and enforceability of its Intellectual
Property; (b) promptly advise Agent in writing of material infringements of any
Material Intellectual Property; and (c) not allow any Material Intellectual
Property to be abandoned, forfeited or dedicated to the public without Agent's
prior written consent.  Borrower shall take such steps as Agent reasonably
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for (x) all licenses or agreements to be deemed "Collateral"
and for Agent to have a security interest in it that might otherwise be
restricted or prohibited by Law or by the terms of any such license or
agreement, whether now existing or entered into in the future, and (y) Agent to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Agent's and Lenders' rights and remedies
under this Agreement and the other Financing Documents.
 
Section 4.16          Offerings.  Each Offering will comply with the
requirements of all applicable Laws, including, without limitation, the
Securities Act.
 
ARTICLE 5 - NEGATIVE COVENANTS
 
Until payment and satisfaction in full of all Obligations and termination of
this Agreement, Borrower covenants and agrees as follows:
 
Section 5.1          Debt; Contingent Obligations.  Borrower will not, and will
not permit any Subsidiary to, directly or indirectly, create, incur, assume,
guarantee or otherwise become or remain directly or indirectly liable with
respect to, any Debt, except for Permitted Debt.  Borrower will not, nor will
Borrower permit any Subsidiary to, directly or indirectly, create, assume, incur
or suffer to exist any Contingent Obligations, except for Permitted Contingent
Obligations.
 
30

--------------------------------------------------------------------------------

 
Section 5.2          Liens.  Borrower will not, and will not permit any
Subsidiary to, directly or indirectly, create, assume or suffer to exist any
Lien on any asset now owned or hereafter acquired by it, except for Permitted
Liens.
 
Section 5.3          Restricted Distributions.  Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, declare, order, pay, make or
set apart any sum for any Restricted Distribution, except that any Subsidiary
may pay dividends to Borrower.
 
Section 5.4          Restrictive Agreements.  Borrower will not, and will not
permit any Subsidiary to, directly or indirectly (a) enter into or assume any
agreement (other than the Financing Documents and any agreements for purchase
money debt permitted under clause (c) of the definition of Permitted Debt)
prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or (b) create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind (except as provided by the Financing Documents) on the
ability of any Subsidiary to:  (i) pay dividends to Borrower; (ii) pay any Debt
owed to Borrower or (iii) transfer any of its property or assets to Borrower.
 
Section 5.5          Consolidations, Mergers and Sales of Assets; Change in
Control.  Borrower will not, and will not permit any Subsidiary to, directly or
indirectly (a) consolidate or merge or amalgamate with or into any other Person,
or (b) consummate any Asset Dispositions other than Permitted Asset
Dispositions.  Borrower will not suffer or permit to occur any Change in Control
with respect to itself or any Subsidiary.
 
Section 5.6          Investments.  Borrower will not, and will not permit any
Subsidiary to, directly or indirectly (a) own or enter into any agreement to own
any Investments other than in the Ordinary Course of Business or as permitted
under clause (d) and (e) of the definition of Permitted Investments; (b) engage
or enter into any agreement to engage in any joint venture or partnership with
any other Person; or (c) acquire or own or enter into any agreement to acquire
or own any Investment in any Person other than as permitted under clause (a) of
the definition of Permitted Investments; provided, that, for the avoidance of
doubt, at no time shall Borrower make any capital contribution or other
Permitted Investment in any Subsidiary
 
Section 5.7          Transactions with Affiliates.  Except as set forth on
Schedule 3.27 and except for transactions which contain terms that are no less
favorable to Borrower or any Subsidiary, as the case may be, than those which
might be obtained from a third party not an Affiliate of Borrower, Borrower will
not, and will not permit any Subsidiary to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Borrower.
 
Section 5.8          Modification of Organizational Documents.  Borrower will
not, and will not permit any Subsidiary to, directly or indirectly, amend or
otherwise modify any Organizational Documents of such Person, except for
Permitted Modifications.
 
Section 5.9          Modification of Certain Agreements.  Borrower will not, and
will not permit any Subsidiary to, directly or indirectly, amend or otherwise
modify any Material Contract, which amendment or modification in any case: 
(a) is contrary to the terms of this Agreement or any other Financing Document;
(b) could reasonably be expected to be adverse to the rights, interests or
privileges of Agent or Lenders or their ability to enforce the same; (c) results
in the imposition or expansion in any material respect of any obligation of or
restriction or burden on Borrower or any Subsidiary; or (d) reduces in any
material respect any rights or benefits of Borrower or any Subsidiaries (it
being understood and agreed that any such determination shall be in the
discretion of Agent).  Borrower shall, prior to entering into any amendment or
other modification of any of the foregoing documents, deliver to Agent
reasonably in advance of the execution thereof, any final or execution form copy
of amendments or other modifications to such documents, and Borrower agrees not
to take, nor permit any of its Subsidiaries to take, any such action with
respect to any such documents without obtaining approval from Agent.
 
31

--------------------------------------------------------------------------------

 
Section 5.10          Conduct of Business.  Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, engage in any line of business
other than those businesses engaged in on the Closing Date and described on
Schedule 5.10 and businesses reasonably related thereto.  Borrower will not, and
will not permit any Subsidiary to, other than in the Ordinary Course of
Business, change its normal billing payment and reimbursement policies and
procedures with respect to its Accounts (including, without limitation, the
amount and timing of finance charges, fees and write-offs).
 
Section 5.11          Lease Payments.  Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, incur or assume (whether pursuant to
a Guarantee or otherwise) any liability for rental payments except in the
Ordinary Course of Business.
 
Section 5.12          Limitation on Sale and Leaseback Transactions.  Borrower
will not, and will not permit any Subsidiary to, directly or indirectly, enter
into any arrangement with any Person whereby, in a substantially contemporaneous
transaction, Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.
 
Section 5.13          Deposit Accounts and Securities Accounts; Payroll and
Benefits Accounts.  Borrower will not, and will not permit any Subsidiary
directly or indirectly, to establish any new Deposit Account or Securities
Account without prior written notice to Agent, and unless Agent, Borrower or
such Subsidiary and the bank, financial institution or securities intermediary
at which the account is to be opened enter into a Deposit Account Control
Agreement or Securities Account Control Agreement prior to or concurrently with
the establishment of such Deposit Account or Securities Account.  Borrower
represents and warrants that Schedule 5.13 lists all of the Deposit Accounts and
Securities Accounts of Borrower as of the Closing Date.  The provisions of this
Section requiring Deposit Account Control Agreements shall not apply to Deposit
Accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of Borrower's employees and identified to
Agent by Borrower as such or to the Money Market Account.  Without the prior
written consent of Agent, Borrower will not deposit or transfer any money into
the Money Market Account.
 
Section 5.14          Compliance with Anti-Terrorism Laws.  Agent hereby
notifies Borrower that pursuant to the requirements of Anti-Terrorism Laws, and
Agent's policies and practices, Agent is required to obtain, verify and record
certain information and documentation that identifies Borrower and its
principals, which information includes the name and address of Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws.  Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, knowingly enter into any
Material Contracts with any Blocked Person or any Person listed on the OFAC
Lists.  Borrower shall immediately notify Agent if Borrower has knowledge that
Borrower, any of its Subsidiaries, or any of its Affiliates or agents acting or
benefiting in any capacity in connection with the transactions contemplated by
this Agreement is or becomes a Blocked Person or (a) is convicted on, (b) pleads
nolo contendere to, (c) is indicted on, or (d) is arraigned and held over on
charges involving money laundering or predicate crimes to money laundering. 
Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, (i) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.
 
32

--------------------------------------------------------------------------------

 
ARTICLE 6 – CONDITIONS
 
Section 6.1          Conditions to Closing.  The effectiveness of this Agreement
and the obligation of each Lender to make its portion of the Term Loan on the
Closing Date shall be subject to satisfaction (or waiver by Agent in its sole
discretion) of the following conditions precedent:
 
(a)          Agent shall have received the Financing Documents, each duly
executed by an authorized officer of Borrower and other parties thereto;
 
(b)          Agent shall have received the Budget covering the first three (3)
months after the Closing Date, in form and substance satisfactory to Agent;
 
(c)          since December 31, 2015, the absence of any Material Adverse
Effect;
 
(d)          no Default or Event of Default shall have occurred and be
continuing;
 
(e)          original certificates of all insurance policies of Borrower
confirming that they are in effect showing endorsements naming Agent, for the
benefit of itself and Lenders, as lender's loss payee or additional insured, as
appropriate and certification that the amounts due and payable under financing
arrangements with respect to the premiums for such insurance policies have been
paid in full ;
 
(f)          Agent shall have received all documentation and other information
required by regulatory authorities under applicable "know your customer" and
anti-money laundering rules and regulations, including, without limitation, the
USA Patriot Act, with respect to Borrower and its Subsidiaries;
 
(g)          Borrower and each of its Subsidiaries shall be duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization and no other jurisdiction.  Agent shall have
received certificates of good standing, statements of status or similar
documentation with respect to Borrower and each of its Subsidiaries, issued as
of a recent date by the Secretary of State, or other similar official, of each
state or country in which Borrower or its Subsidiaries is organized or is
qualified to transact business as a foreign corporation;
 
(h)          Agent shall have received an executed Secretary's Certificate of
Borrower certifying: (i) the certificate of incorporation and bylaws of
Borrower; (ii) resolutions of the board of directors of Borrower, authorizing
the execution and delivery of this Agreement and the other Financing Documents;
and (iii) the names and titles of the officer or officers of such Borrower
authorized to sign this Agreement and the other Financing Documents, together
with true signatures of such officers; and
 
(i)          such other agreements, documents, instruments and certificates as
Agent may reasonably request.
 
Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, the document
listed in this Section 6.1 required to be approved by Agent or Lenders, as
applicable, on the Closing Date.
 
33

--------------------------------------------------------------------------------

 
Section 6.2          Searches.  Before the Closing Date, and thereafter (as and
when determined by Agent in its discretion), Agent shall have the right to
perform, all at Borrower's expense, the searches described in clauses (a), (b),
and (c) below against Borrower, the results of which are to be consistent with
Borrower's representations and warranties under this Agreement and the
satisfactory results of which shall be a condition precedent to the funding of
the Term Loan:  (a) UCC searches; (b) judgment, pending litigation, federal tax
lien, personal property tax lien, and corporate and partnership tax lien
searches; and (c) searches of corporate records to confirm the continued
existence, organization and standing of Borrower and the exact legal name under
which Borrower is organized.
 
ARTICLE 7 – INTENTIONALLY DELETED
 
ARTICLE 8 - SECURITY AGREEMENT
 
Section 8.1          Generally.   As security for the payment and performance of
the Obligations, and without limiting any other grant of a Lien and security
interest in any Security Document, Borrower hereby assigns and grants to Agent,
for the benefit of itself and the Lenders, a continuing first priority Lien on
and security interest in, upon, and to the Collateral.
 
Section 8.2          Representations and Warranties and Covenants Relating to
Collateral.
 
(a)          Schedule 8.2 sets forth (i) each chief executive office and
principal place of business of Borrower and its Subsidiaries, and (ii) all of
the addresses (including all warehouses) at which any of the Collateral is
located and/or books and records of Borrower regarding any of the Collateral are
kept; which such Schedule 8.2 indicates in each case which Borrower has
Collateral and/or books and records located at such address, and, in the case of
any such address not owned by Borrower, indicates the nature of such location
(e.g., leased business location operated by Borrower, third party warehouse,
consignment location, processor location, etc.) and the name and address of the
third party owning and/or operating such location.
 
(b)          Without limiting the generality of Section 3.2, except as indicated
on Schedule 3.18 with respect to any rights of Borrower as a licensee under any
license of Intellectual Property owned by another Person, and except for the
filing of financing statements under the UCC, no authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority or
consent of any other Person is required for (i) the grant by Borrower to Agent
and Lenders of the security interests and Liens in the Collateral provided for
under this Agreement and the other Security Documents, or (ii) the exercise by
Agent and Lenders of their rights and remedies with respect to the Collateral
provided for under this Agreement and the other Security Documents or under any
applicable Law, including the UCC and neither any such grant of Liens in favor
of Agent and Lenders or exercise of rights by Agent or Lenders shall violate or
cause a default under any agreement between Borrower and any other Person
relating to any such Collateral, including any license to which Borrower is a
party, whether as licensor or licensee, with respect to any Intellectual
Property, whether owned by Borrower or any other Person.
 
(c)          As of the Closing Date, Borrower has no ownership interest in any
Chattel Paper (as defined in Article 9 of the UCC), letter of credit rights,
commercial tort claims, Instruments, documents or investment property (other
than equity interests disclosed on Schedule 3.20) and Borrower shall give notice
to Agent promptly upon the acquisition by Borrower of any such Chattel Paper,
letter of credit rights, commercial tort claims, Instruments, documents,
investment property.  No Person other than Agent or (if applicable) any Lender
has "control" (as defined in Article 9 of the UCC) over any Deposit Account,
investment property (including Securities Accounts and commodities account),
letter of credit rights or electronic chattel paper in which Borrower has any
interest (except for such control arising by operation of law in favor of any
bank or securities intermediary or commodities intermediary with whom any
Deposit Account, Securities Account or commodities account of Borrower is
maintained).
 
34

--------------------------------------------------------------------------------

 
(d)          Borrower shall not take any of the following actions or make any of
the following changes unless Borrower has given at least thirty (30) days prior
written notice to Agent of Borrower's intention to take any such action (which
such written notice shall include an updated version of any Schedule impacted by
such change) and has executed any and all documents, instruments and agreements
and taken any other actions which Agent may request after receiving such written
notice in order to protect and preserve the Liens, rights and remedies of Agent
and Lenders with respect to the Collateral:  (i) change the legal name or
organizational identification number of Borrower as it appears in official
filings in the jurisdiction of its organization, (ii) change its jurisdiction of
incorporation, designate any jurisdiction as an additional jurisdiction of
incorporation, or change its type of entity, or (iii) change its chief executive
office, principal place of business, or the location of its records concerning
the Collateral or move any Collateral to or place any Collateral on any location
that is not then listed on the Schedules and/or establish any business location
at any location that is not then listed on the Schedules.
 
(e)          Borrower shall not adjust, settle or compromise the amount or
payment of any Account, or release wholly or partly any Account Debtor, or allow
any credit or discount thereon, in any case in an amount in excess of
Seventy-Five Thousand Dollars ($75,000.00) without the prior written consent of
Agent.  Without limiting the generality of this Agreement or any other
provisions of any of the Financing Documents relating to the rights of Agent
after the occurrence and during the continuance of an Event of Default, Agent
shall have the right at any time after the occurrence and during the continuance
of an Event of Default to:  (i) exercise the rights of Borrower with respect to
the obligation of any Account Debtor to make payment or otherwise render
performance to Borrower and with respect to any property that secures the
obligations of any Account Debtor or any other Person obligated on the
Collateral, and (ii) adjust, settle or compromise the amount or payment of such
Accounts.
 
(f)          Without limiting the generality of Sections 8.2(c) and 8.2(e):
 
(i)          Upon the request of Agent, Borrower shall deliver to Agent all
tangible Chattel Paper and all Instruments and documents owned by Borrower and
constituting part of the Collateral in excess of Twenty-Five Thousand Dollars
($25,000.00) duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to Agent. 
Borrower shall provide Agent with "control" (as defined in Article 9 of the UCC)
of all electronic Chattel Paper owned by Borrower and constituting part of the
Collateral by having Agent identified as the assignee on the records pertaining
to the single authoritative copy thereof and otherwise complying with the
applicable elements of control set forth in the UCC.  Borrower also shall
deliver to Agent all security agreements securing any such Chattel Paper and
securing any such Instruments.  Borrower will mark conspicuously all such
Chattel Paper and all such Instruments and documents with a legend, in form and
substance satisfactory to Agent, indicating that such Chattel Paper and such
instruments and documents are subject to the security interests and Liens in
favor of Agent created pursuant to this Agreement and the Security Documents. 
Borrower shall comply with all the provisions of Section 5.13 with respect to
the Deposit Accounts and Securities Accounts of Borrower.
 
(ii)          Upon the request of Agent, Borrower shall deliver to Agent all
letters of credit on which Borrower is the beneficiary and which give rise to
letter of credit rights owned by Borrower which constitute part of the
Collateral in each case duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
Agent.  Borrower shall take any and all actions as may be necessary or
desirable, or that Agent may request, from time to time, to cause Agent to
obtain exclusive "control" (as defined in Article 9 of the UCC) of any such
letter of credit rights in a manner acceptable to Agent.
 
35

--------------------------------------------------------------------------------

 
(iii)          Borrower shall promptly advise Agent upon Borrower becoming aware
that it has any interests in any commercial tort claim that constitutes part of
the Collateral, which such notice shall include descriptions of the events and
circumstances giving rise to such commercial tort claim and the dates such
events and circumstances occurred, the potential defendants with respect such
commercial tort claim and any court proceedings that have been instituted with
respect to such commercial tort claims, and Borrower shall, with respect to any
such commercial tort claim, execute and deliver to Agent such documents as Agent
shall request to perfect, preserve or protect the Liens, rights and remedies of
Agent with respect to any such commercial tort claim.
 
(iv)          Except for Accounts and Inventory in an aggregate amount of not
more than Twenty-Five Thousand Dollars ($25,000.00), no Accounts or Inventory or
other Collateral shall at any time be in the possession or control of any
warehouse, consignee, bailee or any of Borrower's agents or processors without
prior written notice to Agent and the receipt by Agent, if Agent has so
requested, of warehouse receipts, consignment agreements or bailee lien waivers
(as applicable) satisfactory to Agent prior to the commencement of such
possession or control.  Borrower has notified Agent that Inventory is currently
located at the locations set forth on Schedule 8.2.  Borrower shall, upon the
request of Agent, notify any such warehouse, consignee, bailee, agent or
processor of the security interests and Liens in favor of Agent created pursuant
to this Agreement and the Security Documents, instruct such Person to hold all
such Collateral for Agent's account subject to Agent's instructions and shall
obtain an acknowledgement from such Person that such Person holds the Collateral
for Agent's benefit.
 
(v)          Borrower shall maintain the Collateral as is reasonably necessary
for the conduct of its business consistent with then-present needs.  Upon
request of Agent, Borrower shall promptly deliver to Agent any and all
certificates of title, applications for title or similar evidence of ownership
of all such tangible personal property and shall cause Agent to be named as
lienholder on any such certificate of title or other evidence of ownership. 
Borrower shall not permit any such tangible personal property to become fixtures
to real estate unless such real estate is subject to a Lien in favor of Agent.
 
(vi)          Borrower hereby authorizes Agent to file without the signature of
Borrower one or more UCC financing statements relating to the Liens granted in
this Agreement to Agent and Lenders relating to all or any part of the
Collateral, which financing statements may list Agent as the "secured party" and
Borrower as the "debtor" and which describe and indicate the collateral covered
thereby as all or any part of the Collateral under the Financing Documents
(including an indication of the collateral covered by any such financing
statement as "all assets" of Borrower now owned or hereafter acquired) in such
jurisdictions as Agent from time to time determines are appropriate, and to file
without the signature of Borrower any continuations of or corrective amendments
to any such financing statements, in any such case in order for Agent to
perfect, preserve or protect the Liens, rights and remedies of Agent and Lenders
with respect to the Collateral.  Borrower also ratifies its authorization for
Agent to have filed in any jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof, as long as such filings
are otherwise consistent with this clause (vi), but for the timing of the
filing.
 
36

--------------------------------------------------------------------------------

 
(vii)          As of the Closing Date, Borrower does not hold, and after the
Closing Date, Borrower shall promptly notify Agent in writing upon creation or
acquisition by Borrower of, any Collateral which constitutes a claim against any
Governmental Authority, including, without limitation, the federal government of
the United States or any instrumentality or agency thereof, the assignment of
which claim is restricted by any applicable Law, including, without limitation,
the federal Assignment of Claims Act and any other comparable Law.  Upon the
request of Agent, Borrower shall take such steps as may be necessary or
desirable, or that Agent may request, to comply with any such applicable Law.
 
(viii)          Borrower shall furnish to Agent from time to time any statements
and schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.
 
ARTICLE 9 - EVENTS OF DEFAULT
 
Section 9.1          Events of Default.  For purposes of the Financing
Documents, the occurrence of any of the following conditions and/or events,
whether voluntary or involuntary, by operation of law or otherwise, shall
constitute an "Event of Default":
 
(a)          (i) Borrower shall fail to pay when due and payable any principal,
interest or fee under any Financing Document or any other amount payable under
any Financing Document or (ii) there shall occur any default in the performance
of or compliance with Section 4.1, Section 4.2(b), Section 4.4(d), Section 4.11,
Section 4.15, and/or Article 5 of this Agreement;
 
(b)          Borrower defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 9.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by Borrower or waived by Agent within fifteen (15) days
after the earlier of (i) receipt by Borrower of notice from Agent of such
default, or (ii) actual Knowledge of Borrower of such default;
 
(c)          any representation, warranty, certification or statement made by
Borrower in any Financing Document or in any certificate, financial statement or
other document delivered pursuant to any Financing Document is incorrect in any
respect (or in any material respect if such representation, warranty,
certification or statement is not by its terms already qualified as to
materiality) when made (or deemed made);
 
(d)          failure of Borrower to pay when due and payable or within any
applicable grace period any principal, interest or other amount on Debt (other
than the Term Loan), or the occurrence of any breach, default, condition or
event with respect to any Debt (other than the Term Loan), if the effect of such
failure or occurrence is to cause or to permit the holder or holders of any such
Debt, to cause, Debt or other liabilities having an individual principal amount
in excess of Twenty-Five Thousand Dollars ($25,000.00) or having an aggregate
principal amount in excess of Twenty-Five Thousand Dollars ($25,000.00) to
become or be declared due and payable prior to its stated maturity;
 
(e)          Borrower or any Subsidiary of Borrower shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under the Bankruptcy Code or any insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
 
37

--------------------------------------------------------------------------------

 
(f)          an involuntary case or other proceeding shall be commenced against
Borrower or any Subsidiary of Borrower seeking liquidation, reorganization or
other relief with respect to it or its debts under the Bankruptcy Code or any
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
forty-five (45) days; or an order for relief shall be entered against Borrower
or any Subsidiary of Borrower under the Bankruptcy Code or any insolvency or
other similar law in respect of (i) bankruptcy, liquidation, winding-up,
dissolution or suspension of general operations, (ii) composition, rescheduling,
reorganization, arrangement or readjustment of, or other relief from, or stay of
proceedings to enforce, some or all of the debts or obligations, or
(iii) possession, foreclosure, seizure or retention, sale or other disposition
of, or other proceedings to enforce security over, all or any substantial part
of the assets of Borrower or Subsidiary;
 
(g)          (i) institution of any steps by any Person to terminate a Pension
Plan if as a result of such termination Borrower or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of Twenty-Five
Thousand Dollars ($25,000.00), (ii) a contribution failure occurs with respect
to any Pension Plan sufficient to give rise to a Lien under Section 302(f) of
ERISA, or (iii) there shall occur any withdrawal or partial withdrawal from a
Multiemployer Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Plans as a result of such withdrawal (including any outstanding
withdrawal liability that Borrower or any member of the Controlled Group have
incurred on the date of such withdrawal) exceeds Twenty-Five Thousand Dollars
($25,000.00);
 
(h)          one or more judgments or orders for the payment of money (not paid
or fully covered by insurance maintained in accordance with the requirements of
this Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of Twenty-Five Thousand Dollars ($25,000.00)
shall be rendered against Borrower and either (i) enforcement proceedings shall
have been commenced by any creditor upon any such judgments or orders, or
(ii) there shall be any period of twenty (20) consecutive days during which a
stay of enforcement of any such judgments or orders, by reason of a pending
appeal, bond or otherwise, shall not be in effect;
 
(i)          any Lien created by any of the Security Documents shall at any time
fail to constitute a valid and perfected first priority Lien on any material
portion of the Collateral purported to be encumbered thereby, subject to no
prior or equal Lien except Permitted Liens, or Borrower shall so assert;
 
(j)          the institution by any Governmental Authority of felony criminal
proceedings against Borrower or any of its officers or members of its Board of
Directors, except for proceedings against Martin Shkreli and any former and
non-current officer of Borrower or member of its Board of Directors;
 
(k)         Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;
 
(l)          Borrower's equity fails to remain registered with the SEC in good
standing;
 
(m)        the occurrence of any fact, event or circumstance that does or could
reasonably be expected to result in a Material Adverse Effect;
 
38

--------------------------------------------------------------------------------

 
(n)          any material Governmental Approval shall have been revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
Ordinary Course of Business for a full term, and such revocation, rescission,
suspension, modification or non-renewal (i) has, or could reasonably be expected
to have, a Material Adverse Effect, or (ii) could reasonably be expected to
affect the status of or legal qualifications of Borrower or any of its
Subsidiaries to hold any Governmental Approval in any other jurisdiction;
 
(o)          if, during any period when Agent has approval over the Budget,
Borrower's (i) projected disbursements for the three-month budget period exceed
the original Budget disbursements for such three-month period by more than five
percent (5%) or (ii) aggregate projected cash receipts during the three-month
period are less than ninety percent (90%) of aggregate projected cash receipts
set forth in the original Budget for such three-month period; or
 
 (q)          any of the following occurs:
 
(i)          the institution of any proceeding by FDA, FTC, or similar
Governmental Authority to order the withdrawal of any Product or Product
category from the market or to enjoin Borrower or any representative of Borrower
from investigating manufacturing, selling, or marketing any Product or Product
category, which, in each case, could cause a Material Adverse Effect; or
 
(ii)          the commencement of any enforcement action against Borrower by
FDA, DEA, HHS, OCR, or any other Governmental Authority, which, in each case,
could cause a Material Adverse Effect; or
 
(iii)          any actual legislative change or pending legislative change that
advances past committee in the United States Congress that would amend or
eliminate the PRV system in such a way to disqualify Benznidazole's ability to
earn a PRV upon receiving a new Drug Application approval.
 
Section 9.2          Acceleration.  Upon the occurrence and during the
continuance of an Event of Default, Agent may, or at the direction of the
Required Lenders, shall declare all or any portion of the Obligations to be, and
the Obligations shall thereupon become, immediately due and payable, with
accrued interest thereon, without presentment, notice, protest or demand, all of
which are hereby waived by Borrower and Borrower will pay the same pursuant to
the repayment terms herein.
 
Section 9.3          Additional Remedies.
 
(a)          Upon the occurrence of and during the continuance of an Event of
Default under this Agreement or the other Financing Documents, Agent, in
addition to all other rights, options, and remedies granted to Agent under this
Agreement or at law or in equity, may exercise, either directly or through one
or more assignees or designees, all rights and remedies granted to it under all
Financing Documents and under the UCC and under any other applicable law;
including, without limitation:
 
(i)          the right to take possession of, send notices regarding, and
collect directly the Collateral, with or without judicial process;
 
(ii)          the right to (by its own means or with judicial assistance) enter
any of Borrower's premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrower's original books and records, to obtain access to Borrower's data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Agent deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrower shall not resist or interfere with such
action (if Borrower's books and records are prepared or maintained by an
accounting service, contractor or other third party agent, Borrower hereby
irrevocably authorizes such service, contractor or other agent, upon notice by
Agent to such Person that an Event of Default has occurred and is continuing, to
deliver to Agent or its designees such books and records, and to follow Agent's
instructions with respect to further services to be rendered);
 
39

--------------------------------------------------------------------------------

 
(iii)          the right to require Borrower at Borrower's expense to assemble
all or any part of the Collateral and make it available to Agent at any place
reasonably designated by Agent;
 
(iv)          the right to notify postal authorities to change the address for
delivery of Borrower's mail to an address designated by Agent and to receive,
open and dispose of all mail addressed to Borrower; and/or
 
(v)          the right to enforce Borrower's rights against Account Debtors and
other obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent's own name (as agent for the Lenders) and to charge the
collection costs and expenses, including attorneys' fees, to Borrower to the
extent not payable by and collectable from the applicable Account Debtor, and
(ii) the right, in the name of Agent or any designee of Agent or Borrower, to
verify the validity, amount or any other matter relating to any Accounts by
mail, telephone, telegraph or otherwise. Borrower shall cooperate fully with
Agent in an effort to facilitate and promptly conclude such verification
process.
 
(b)          Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition.  If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Agent without
prior notice to Borrower.  At any sale or disposition of Collateral, Agent may
(to the extent permitted by applicable law) purchase all or any part of the
Collateral, free from any right of redemption by Borrower, which right is hereby
waived and released.  Borrower covenants and agrees not to interfere with or
impose any obstacle to Agent's valid and lawful exercise of its rights and
remedies with respect to the Collateral.  Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale.  Agent may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance, as it relates to Borrower, will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral.  Agent may sell the Collateral without giving any warranties
as to the Collateral.  Agent may specifically disclaim any warranties of title
or the like.  This procedure, as it relates to Borrower, will not be considered
to adversely affect the commercial reasonableness of any sale of the
Collateral.  If Agent sells any of the Collateral upon credit, Borrower will be
credited only with payments actually made by the purchaser and received by
Agent.  In the event the purchaser fails to pay for the Collateral, Agent may
resell the Collateral and Borrower shall be credited with the proceeds of the
sale.  Borrower shall remain liable for any deficiency if the proceeds of any
sale or disposition of the Collateral are insufficient to pay all Obligations.
 
(c)          Without restricting the generality of the foregoing and for the
purposes aforesaid, Borrower hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) pay, settle
or compromise all existing bills and claims, which may be Liens or security
interests, or to avoid such bills and claims becoming Liens against the
Collateral, (ii) execute all applications and certificates in the name of
Borrower and to prosecute and defend all actions or proceedings in connection
with the Collateral, and (iii) do any and every act which Borrower might do in
its own behalf; it being understood and agreed that this power of attorney in
this subsection (c) shall be a power coupled with an interest and cannot be
revoked.
 
40

--------------------------------------------------------------------------------

 
(d)          Agent and each Lender is hereby granted a non-exclusive,
royalty-free license or other right to use, without charge, Borrower's labels,
mask works, rights of use of any name, any other Intellectual Property and
advertising matter, and any similar property as it pertains to the Collateral,
in completing production of, advertising for sale, and selling any Collateral
and, in connection with Agent's exercise of its rights under this Article,
Borrower's rights under all licenses (whether as licensor or licensee) and all
franchise agreements inure to Agent's and each Lender's benefit.
 
Section 9.4          Intentionally Deleted.
 
Section 9.5          Setoff Rights.  During the continuance of any Event of
Default, each Lender is hereby authorized by Borrower at any time or from time
to time, with reasonably prompt subsequent notice to Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender's Affiliates at any of its offices for the account of Borrower
(regardless of whether such balances are then due to Borrower), and (b) other
property at any time held or owing by such Lender to or for the credit or for
the account of Borrower or any of its Subsidiaries, against and on account of
any of the Obligations; except that no Lender shall exercise any such right
without the prior written consent of Agent.  Any Lender exercising a right to
set off shall purchase for cash (and the other Lenders shall sell) interests in
each of such other Lender's Pro Rata Share of the Obligations as would be
necessary to cause all Lenders to share the amount so set off with each other
Lender in accordance with their respective Pro Rata Share of the Obligations. 
Borrower agrees, to the fullest extent permitted by law, that any Lender and any
of such Lender's Affiliates may exercise its right to set off with respect to
the Obligations as provided in this Section 9.5.
 
Section 9.6          Application of Proceeds.
 
(a)          Notwithstanding anything to the contrary contained in this
Agreement, upon the occurrence and during the continuance of an Event of
Default, Borrower irrevocably waives the right to direct the application of any
and all payments at any time or times thereafter received by Agent from or on
behalf of Borrower of all or any part of the Obligations, and, as between
Borrower on the one hand and Agent and Lenders on the other, Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Agent may deem advisable
notwithstanding any previous application by Agent.
 
(b)          Following the occurrence and during the continuance of an Event of
Default, but absent the occurrence and continuance of an Acceleration Event,
Agent shall apply any and all payments received by Agent in respect of the
Obligations, and any and all proceeds of Collateral received by Agent, in such
order as Agent may from time to time elect.
 
(c)          Notwithstanding anything to the contrary contained in this
Agreement, if an Acceleration Event shall have occurred, and so long as it
continues, Agent shall apply any and all payments received by Agent in respect
of the Obligations, and any and all proceeds of Collateral received by Agent, in
the following order: first, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to Agent with respect to this
Agreement, the other Financing Documents or the Collateral; second, to all fees,
costs, indemnities, liabilities, obligations and expenses incurred by or owing
to any Lender with respect to this Agreement, the other Financing Documents or
the Collateral; third, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts); fourth, to the principal amount of the
Obligations outstanding; and fifth, to any other indebtedness or obligations of
Borrower owing to Agent or any Lender under the Financing Documents.  Any
balance remaining shall be delivered to Borrower or to whoever may be lawfully
entitled to receive such balance or as a court of competent jurisdiction may
direct.  In carrying out the foregoing, (y) amounts received shall be applied in
the numerical order provided until exhausted prior to the application to the
next succeeding category, and (z) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its Pro Rata
Share of amounts available to be applied pursuant thereto for such category.
 
41

--------------------------------------------------------------------------------

 
Section 9.7          Waivers.
 
(a)          Except as otherwise provided for in this Agreement and to the
fullest extent permitted by applicable law, Borrower waives:  (i) presentment,
demand and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, accounts, contracts, documents, Instruments,
Chattel Paper and Guarantees at any time held by Agent or Lenders on which
Borrower may in any way be liable, and hereby ratifies and confirms whatever
Agent may do in this regard; (ii) all rights to notice and a hearing prior to
Agent's or any Lender's taking possession or control of, or to Agent's or any
Lender's replevy, attachment or levy upon, any Collateral or any bond or
security which might be required by any court prior to allowing Agent or any
Lender to exercise any of its remedies; and (iii) the benefit of all valuation,
appraisal and exemption Laws.  Borrower acknowledges that it has been advised by
counsel of its choices and decisions with respect to this Agreement, the other
Financing Documents and the transactions evidenced hereby and thereby.
 
(b)          Borrower for itself and all its successors and assigns, (i)  agrees
that its liability shall not be in any manner affected by any indulgence,
extension of time, renewal, waiver, or modification granted or consented to by
Lender; (ii) consents to any indulgences and all extensions of time, renewals,
waivers, or modifications that may be granted by Agent or any Lender with
respect to the payment or other provisions of the Financing Documents, and to
any substitution, exchange or release of the Collateral, or any part thereof,
with or without substitution; (iii) agrees that its liability shall be
unconditional and without regard to the liability of Borrower, Agent or any
Lender for any tax on the indebtedness; and (iv) to the fullest extent permitted
by law, expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.
 
(c)          To the extent that Agent may have acquiesced in any noncompliance
with any requirements or conditions precedent to the closing of the Term Loan,
such acquiescence shall not be deemed to constitute a waiver by Agent or any
Lender of such requirements with respect to the funding of the Term Loan and
Agent may at any time after such acquiescence require Borrower to comply with
all such requirements.  Any forbearance by Agent in exercising any right or
remedy under any of the Financing Documents, or otherwise afforded by applicable
law, including any failure to accelerate the Maturity Date, shall not be a
waiver of or preclude the exercise of any right or remedy nor shall it serve as
a novation of the Notes or as a reinstatement of the Term Loan or a waiver of
such right of acceleration or the right to insist upon strict compliance of the
terms of the Financing Documents.  Agent's acceptance of payment of any sum
secured by any of the Financing Documents after the due date of such payment
shall not be a waiver of Agent's right to either require prompt payment when due
and payable of all other sums so secured or to declare a default for failure to
make prompt payment.  The procurement of insurance or the payment of taxes or
other Liens or charges by Agent as the result of an Event of Default shall not
be a waiver of Agent's right to accelerate the maturity of the Term Loan, nor
shall Agent's receipt of any condemnation awards, insurance proceeds, or damages
under this Agreement operate to cure or waive Borrower's default in payment of
sums secured by any of the Financing Documents.
 
42

--------------------------------------------------------------------------------

 
(d)          Without limiting the generality of anything contained in this
Agreement or the other Financing Documents, Borrower agrees that if an Event of
Default is continuing (i) Agent shall not be subject to any "one action" or
"election of remedies" law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Agent shall remain in full force and effect
until Agent has exhausted all remedies against the Collateral and any other
properties owned by Borrower and the Financing Documents and other security
instruments or agreements securing the Term Loan have been foreclosed, sold
and/or otherwise realized upon in satisfaction of Borrower's obligations under
the Financing Documents.
 
(e)          Nothing contained herein or in any other Financing Document shall
be construed as requiring Agent to, following the occurrence and continuation of
an Event of Default, resort to any part of the Collateral for the satisfaction
of any of Borrower's obligations under the Financing Documents in preference or
priority to any other Collateral, and Agent may seek satisfaction out of all of
the Collateral or any part thereof, in its absolute discretion in respect of
Borrower's obligations under the Financing Documents.  In addition, Agent shall
have the right from time to time to partially foreclose upon any Collateral in
any manner and for any amounts secured by the Financing Documents then due and
payable as determined by Agent in its sole discretion, including, without
limitation, the following circumstances:  (i) in the event Borrower defaults
beyond any applicable grace period in the payment of one or more scheduled
payments of principal and/or interest, Agent may foreclose upon all or any part
of the Collateral to recover such delinquent payments, or (ii) following the
occurrence and continuation of an Event of Default, in the event Agent elects to
accelerate less than the entire outstanding principal balance of the Term Loan,
Agent may foreclose all or any part of the Collateral to recover so much of the
principal balance of the Term Loan as Agent may accelerate and such other sums
secured by one or more of the Financing Documents as Agent may elect. 
Notwithstanding one or more partial foreclosures, any unforeclosed Collateral
shall remain subject to the Financing Documents to secure payment of sums
secured by the Financing Documents and not previously recovered.
 
(f)          To the fullest extent permitted by law, Borrower, for itself and
its successors and assigns, waives in the event of foreclosure of any or all of
the Collateral any equitable right otherwise available to Borrower which would
require the separate sale of any of the Collateral or require Agent to exhaust
its remedies against any part of the Collateral before proceeding against any
other part of the Collateral; and further in the event of such foreclosure
Borrower does hereby expressly consent to and authorize, at the option of Agent,
the foreclosure and sale either separately or together of each part of the
Collateral.
 
Section 9.8          Injunctive Relief.  The parties acknowledge and agree that,
in the event of a breach or threatened breach of Borrower's obligations under
any Financing Documents, Agent and Lenders may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including, without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein.  However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement.  Borrower
waives, to the fullest extent permitted by law, the requirement of the posting
of any bond in connection with such injunctive relief.
 
43

--------------------------------------------------------------------------------

 
Section 9.9          Marshalling; Payments Set Aside.  Neither Agent nor any
Lender shall be under any obligation to marshal any assets in payment of any or
all of the Obligations.  To the extent that Borrower makes any payment or Agent
enforces its Liens or Agent or any Lender exercises its right of set-off, and
such payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefore, shall be revived and continued in full force and effect as
if such payment had not been made or such enforcement or set-off had not
occurred.
 
ARTICLE 10 - AGENT
 
Section 10.1          Appointment and Authorization.  Each Lender hereby
irrevocably appoints and authorizes Agent to enter into each of the Financing
Documents to which it is a party (other than this Agreement) on its behalf and
to take such actions as Agent on its behalf and to exercise such powers under
the Financing Documents as are delegated to Agent by the terms thereof, together
with all such powers as are reasonably incidental thereto.  Subject to the terms
of Section 10.15 and to the terms of the other Financing Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders.  The provisions
of this Article 10 are solely for the benefit of Agent and Lenders and Borrower
shall have no rights as a third party beneficiary of any of the provisions
hereof.  In performing its functions and duties under this Agreement, Agent
shall act solely as agent of Lenders and does not assume and shall not be deemed
to have assumed any obligation toward or relationship of agency or trust with or
for Borrower.  Agent may perform any of its duties hereunder, or under the
Financing Documents, by or through its agents or employees.
 
Section 10.2          Agent and Affiliates.  Agent shall have the same rights
and powers under the Financing Documents as any other Lender and may exercise or
refrain from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with Borrower or Affiliate of Borrower as if it were not Agent
hereunder.
 
Section 10.3          Action by Agent.  The duties of Agent shall be mechanical
and administrative in nature.  Agent shall not have by reason of this Agreement
a fiduciary relationship in respect of any Lender.  Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligation in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.
 
Section 10.4          Consultation with Experts.  Agent may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.
 
Section 10.5          Liability of Agent.  Neither Agent nor any of its
directors, officers, agents or employees shall be liable to any Lender for any
action taken or not taken by it in connection with the Financing Documents,
except that Agent shall be liable with respect to its specific duties set forth
hereunder but only to the extent of its own gross negligence or willful
misconduct in the discharge thereof as determined by a Final Order.  Neither
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (a) any
statement, warranty or representation made in connection with any Financing
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements specified in any Financing Document; (c) the
satisfaction of any condition specified in any Financing Document; (d) the
validity, effectiveness, sufficiency or genuineness of any Financing Document,
any Lien purported to be created or perfected thereby or any other instrument or
writing furnished in connection therewith; (e) the existence or non-existence of
any Default or Event of Default; or (f) the financial condition of Borrower. 
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, statement, or other writing (which may be a bank wire,
telex, facsimile or electronic transmission or similar writing) believed by it
to be genuine or to be signed by the proper party or parties.  Agent shall not
be liable for any apportionment or distribution of payments made by it in good
faith and if any such apportionment or distribution is subsequently determined
to have been made in error the sole recourse of any Lender to whom payment was
due and payable but not made, shall be to recover from other Lenders any payment
in excess of the amount to which they are determined to be entitled (and such
other Lenders hereby agree to return to such Lender any such erroneous payments
received by them).
 
44

--------------------------------------------------------------------------------

 
Section 10.6          Indemnification.  Each Lender shall, in accordance with
its Pro Rata Share, indemnify Agent (to the extent not reimbursed by Borrower)
upon demand against any cost, expense (including counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from Agent's gross negligence or willful misconduct as determined by a Final
Order) that Agent may suffer or incur in connection with the Financing Documents
or any action taken or omitted by Agent hereunder or thereunder.  If any
indemnity furnished to Agent for any purpose shall, in the opinion of Agent, be
insufficient or become impaired, Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against even if so directed
by Lenders until such additional indemnity is furnished.
 
Section 10.7          Right to Request and Act on Instructions.  Agent may at
any time request instructions from Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the Financing
Documents, Agent is permitted or desires to take or to grant, and if such
instructions are promptly requested, Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever to any Person for refraining from any action or
withholding any approval under any of the Financing Documents until it shall
have received such instructions from Lenders or all or such other portion of
Lenders as shall be prescribed by this Agreement.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against Agent as
a result of Agent acting or refraining from acting under this Agreement or any
of the other Financing Documents in accordance with the instructions of Lenders
(or all or such other portion of Lenders as shall be prescribed by this
Agreement) and, notwithstanding the instructions of Lenders (or such other
applicable portion of Lenders), Agent shall have no obligation to take any
action if it believes, in good faith, that such action would violate applicable
Law or expose Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 10.6.
 
Section 10.8          Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.
 
Section 10.9          Collateral Matters.  Lenders irrevocably authorize Agent,
at its option and in its discretion, to (a) release any Lien granted to or held
by Agent under this Agreement or any Security Document (i) upon the payment in
full of all Obligations or (ii) constituting property sold or disposed of as
part of or in connection with any disposition permitted under any Financing
Document (it being understood and agreed that Agent may conclusively rely
without further inquiry on a certificate of a Responsible Officer as to the sale
or other disposition of property being made in full compliance with the
provisions of the Financing Documents); and (b) release or subordinate any Lien
granted to or held by Agent under this Agreement or any Security Document
constituting personal property described herein (it being understood and agreed
that Agent may conclusively rely without further inquiry on a certificate of a
Responsible Officer as to the identification of any personal property described
herein).  Upon request by Agent at any time, Lenders will confirm Agent's
authority to release and/or subordinate particular types or items of Collateral
pursuant to this Section 10.9.
 
45

--------------------------------------------------------------------------------

 
Section 10.10          Agency for Perfection.  Agent and each Lender hereby
appoint each other Lender as agent for the purpose of perfecting Agent's
security interest in assets which, in accordance with the Uniform Commercial
Code in any applicable jurisdiction, can be perfected by possession or control. 
Should any Lender (other than Agent) obtain possession or control of any such
assets, such Lender shall notify Agent thereof, and, promptly upon Agent's
request therefor, shall deliver such assets to Agent or in accordance with
Agent's instructions or transfer control to Agent in accordance with Agent's
instructions.  Each Lender agrees that it will not have any right individually
to enforce or seek to enforce any Security Document or to realize upon any
Collateral for the Term Loan unless instructed to do so by Agent (or consented
to by Agent), it being understood and agreed that such rights and remedies may
be exercised only by Agent.
 
Section 10.11          Notice of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Agent for the account of Lenders, unless Agent shall have received
written notice from a Lender or Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a "notice of
default".  Agent will notify each Lender of its receipt of any such notice. 
Agent shall take such action with respect to such Default or Event of Default as
may be requested by Lenders (or all or such other portion of Lenders as shall be
prescribed by this Agreement) in accordance with the terms hereof.  Unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interests
of Lenders.
 
Section 10.12          Assignment by Agent; Resignation of Agent; Successor
Agent.
 
(a)          Agent may at any time assign its rights, powers, privileges and
duties hereunder to BHC, Cheval or, if it accepts such assignment, Nomis. 
Following any such assignment, Agent shall give notice to Lenders and Borrower. 
An assignment by Agent pursuant to this subsection (a) shall not be deemed a
resignation by Agent for purposes of subsection (b) below.
 
(b)          Without limiting the rights of Agent to designate an assignee
pursuant to subsection (a) above, Agent may at any time give notice of its
resignation to Lenders and Borrower, provided that such notice shall be given
not less than ten (10) Business Days prior to the effective date of such
resignation.  Upon receipt of any such notice of resignation, Lenders shall have
the right to appoint a successor Agent.  If no such successor shall have been so
appointed by Lenders and shall have accepted such appointment within ten (10)
Business Days after the retiring Agent gives notice of its resignation, then
such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Lenders appoint a successor Agent as provided for
above in this paragraph.
 
(c)          Upon (i) an assignment permitted by subsection (a) above, or (ii)
the acceptance of a successor's appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by Borrower to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrower and such successor.  After the retiring
Agent's resignation hereunder and under the other Financing Documents, the
provisions of this Article and Section 10.12 shall continue in effect for the
benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.
 
46

--------------------------------------------------------------------------------

 
Section 10.13          Payment and Sharing of Payment.
 
(a)          Return of Payments.
 
(i)          If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind, together with interest accruing
on a daily basis at the Federal Funds Rate.
 
(ii)          If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Financing Document, Agent will
not be required to distribute any portion thereof to any Lender.  In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
 
(b)          Defaulted Lenders.  The failure of any Defaulted Lender to make any
payment required by it hereunder shall not relieve any other Lender of its
obligations to make payment, but neither any other Lender nor Agent shall be
responsible for the failure of any Defaulted Lender to make any payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a "Lender" for any voting or
consent rights under or with respect to any Financing Document.
 
(c)          Sharing of Payments.  If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of the Term Loan in excess of its Pro Rata Share of
payments entitled pursuant to the other provisions of this Section 10.13, such
Lender shall purchase from the other Lenders such participations in extensions
of credit made by such other Lenders (without recourse, representation or
warranty) as shall be necessary to cause such purchasing Lender to share the
excess payment or other recovery ratably with each of them; provided, however,
that if all or any portion of the excess payment or other recovery is thereafter
required to be returned or otherwise recovered from such purchasing Lender, such
portion of such purchase shall be rescinded and each Lender which has sold a
participation to the purchasing Lender shall repay to the purchasing Lender the
purchase price to the ratable extent of such return or recovery, without
interest.  Borrower agrees that any Lender so purchasing a participation from
another Lender pursuant to this clause (c) may, to the fullest extent permitted
by law, exercise all its rights of payment (including pursuant to Section 9.6)
with respect to such participation as fully as if such Lender were the direct
creditor of Borrower in the amount of such participation).  If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this clause (c) applies, such Lender
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of Lenders entitled under this
clause (c) to share in the benefits of any recovery on such secured claim.
 
47

--------------------------------------------------------------------------------

 
Section 10.14          Right to Perform, Preserve and Protect.  If Borrower
fails to perform any obligation hereunder or under any other Financing Document,
Agent itself may, but shall not be obligated to, cause such obligation to be
performed at Borrower's expense.  Agent is further authorized by Borrower and
Lenders to make expenditures from time to time which Agent, in its reasonable
business judgment, deems necessary or desirable to (a) preserve or protect the
business conducted by Borrower, the Collateral, or any portion thereof, and/or
(b) enhance the likelihood of, or maximize the amount of, repayment of the Term
Loan and other Obligations.  Borrower agrees to reimburse Agent on demand for
any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 10.14.  Each Lender hereby agrees to indemnify Agent upon demand
for any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 10.14, in accordance with the provisions of Section 10.6.  All such
amounts owed by Borrower hereunder shall be additional Obligations of Borrower
under this Agreement.
 
Section 10.15          Amendments and Waivers.
 
(a)          No provision of this Agreement or any other Financing Document may
be amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrower,
Lenders (excepting any Lender which may be in default of any of its obligations
hereunder at the time of amendment, waiver or other modification) and Agent to
the extent required under Section 10.15(b).
 
(b)          In addition to the required signatures under Section 10.15(a), no
provision of this Agreement or any other Financing Document may be amended,
waived or otherwise modified to affect the duties of Agent, unless such
amendment, waiver or other modification is in writing and is signed or otherwise
approved by Agent.
 
Section 10.16          Assignments and Participations.
 
(a)          Lender Assignments.  Any Lender may assign any or all of its rights
under this Agreement to any Affiliate or, with the consent of Borrower not to be
unreasonably withheld, delayed or conditioned, to any other Person; provided
however, that any such assignment or transfer shall not relieve such Lender of
its respective obligations hereunder.
 
(b)          Lender Participations. Borrower acknowledges that in the regular
course of commercial banking business one or more Lenders may at any time and
from time to time sell participating interests in the Term Loan to other Persons
(each such transferee or purchaser of a participating interest, a
"Participant").  Each Participant may exercise all rights of payment (including
rights of set-off) with respect to the portion of such Term Loan held by it or
other Obligations payable hereunder as fully as if such Participant were the
direct holder thereof provided that (i) Borrower shall not be required to pay to
any Participant more than the amount which it would have been required to pay to
the Lender which granted an interest in its portion of the Term Loan or other
Obligations payable hereunder to such Participant had such Lender retained such
interest in the Term Loan hereunder or other Obligations payable hereunder
unless the sale of the participation to such Participant is made with Borrower's
prior written consent, and (ii) in no event shall Borrower be required to pay
any such amount arising from the same circumstances and with respect to the Term
Loan or other Obligations payable hereunder to both such Lender and such
Participant.  Borrower hereby grants to any Participant a continuing security
interest in any deposits, moneys or other property actually or constructively
held by such Participant as security for the Participant's interest in the Term
Loan.
 
(c)          Borrower Assignments.  Borrower may not assign this Agreement or
any of its rights or obligations hereunder without the prior written consent of
each Lender.
 
48

--------------------------------------------------------------------------------

 
ARTICLE 11 - MISCELLANEOUS
 
Section 11.1          Intentionally Deleted.
 
Section 11.2          Survival.  All agreements, representations and warranties
made herein and in every other Financing Document shall survive the execution
and delivery of this Agreement and the other Financing Documents, but shall not
survive any termination of this Agreement unless such agreements,
representations and/or warranties expressly survive such termination pursuant to
their terms.  The provisions of Articles 10 and 11 shall survive the payment of
the Obligations (both with respect to any Lender and all Lenders collectively)
and any termination of this Agreement and any judgment with respect to any
Obligations, including any final foreclosure judgment with respect to any
Security Document, and no unpaid or unperformed, current or future, Obligations
will merge into any such judgment.
 
Section 11.3          No Waivers.  No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by
law.  Any reference in any Financing Document to the "continuing" nature of any
Event of Default shall not be construed as establishing or otherwise indicating
that Borrower has the independent right to cure any such Event of Default, but
is rather presented merely for convenience should such Event of Default be
waived in accordance with the terms of the applicable Financing Documents.
 
Section 11.4          Notices.
 
(a)          All notices, requests and other communications to any party
hereunder shall be in writing (including prepaid overnight courier, facsimile
transmission (if applicable) or similar writing) and shall be given to such
party at its address, facsimile number or e-mail address set forth on the
signature pages hereof (or, in the case of any such Lender who becomes a Lender
after the date hereof, in an assignment agreement or in a notice delivered to
Borrower and Agent by the assignee Lender forthwith upon such assignment) or at
such other address, facsimile number or e-mail address as such party may
hereafter specify for the purpose by notice to Agent and Borrower; provided,
however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 11.4(b) and
(c).  Each such notice, request or other communication shall be effective (i) if
given by facsimile, when such notice is transmitted to the facsimile number
specified by this Section and the sender receives a confirmation of transmission
from the sending facsimile machine, or (ii) if given by mail, prepaid overnight
courier or any other means, when received or when receipt is refused at the
applicable address specified by this Section 11.4(a).
 
(b)          Notices and other communications to the parties hereto may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved from time to time
by Agent, provided, however, that the foregoing shall not apply to notices sent
directly to any Lender if such Lender has notified the Agent that it is
incapable of receiving notices by electronic communication.  Agent or Borrower
may, in their discretion, agree to accept notices and other communications to
them hereunder by electronic communications pursuant to procedures approved by
it, provided, however, that approval of such procedures may be limited to
particular notices or communications.
 
49

--------------------------------------------------------------------------------

 
(c)          Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.
 
Section 11.5          Severability.  In case any provision of or obligation
under this Agreement or any other Financing Document shall be invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, shall not in any way be affected or impaired thereby.
 
Section 11.6          Headings.  Headings and captions used in this Agreement
and any other Financing Documents (including the Exhibits, Schedules and Annexes
hereto and thereto) are included for convenience of reference only and shall not
be given any substantive effect.
 
Section 11.7          Waiver of Consequential and Other Damages.  To the fullest
extent permitted by applicable law, Borrower shall not assert, and Borrower
hereby waives, any claim against any Indemnitee (as defined below), on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of this Agreement, any other Financing Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, the Term Loan or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.
 
Section 11.8          GOVERNING LAW; SUBMISSION TO JURISDICTION.
 
(a)          THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND
ALL MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN
CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
 
(b)          BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW CASTLE, STATE OF DELAWARE AND
IRREVOCABLY AGREES THAT, SUBJECT TO AGENT'S ELECTION, ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS
SHALL BE LITIGATED IN SUCH COURTS.  BORROWER EXPRESSLY SUBMITS AND CONSENTS TO
THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS.  BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWER BY CERTIFIED
OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER AT THE
ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED.
 
50

--------------------------------------------------------------------------------

 
(c)          Borrower, Agent and each Lender agree that the Term Loan shall be
deemed to be made in, and the transactions contemplated hereunder and in any
other Financing Document shall be deemed to have been performed in, the State of
Delaware.
 
Section 11.9          WAIVER OF JURY TRIAL. BORROWER, AGENT AND LENDERS HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  BORROWER, AGENT AND EACH
LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY
ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  BORROWER, AGENT AND EACH
LENDER WARRANT AND REPRESENT THAT THEY HAVE HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.
 
Section 11.10          Counterparts; Integration.  This Agreement and the other
Financing Documents may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.  Signatures by facsimile or by electronic
mail delivery of an electronic version of any executed signature page shall bind
the parties hereto.  This Agreement and the other Financing Documents constitute
the entire agreement and understanding among the parties hereto and supersede
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof.
 
Section 11.11          No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.
 
Section 11.12          Lender Approvals.  Unless expressly provided herein to
the contrary, any approval, consent, waiver or satisfaction of Agent or Lenders
with respect to any matter that is the subject of this Agreement and the other
Financing Documents may be granted or withheld by Agent and Lenders in their
sole and absolute discretion and credit judgment.
 
Section 11.13          Expenses; Indemnity
 
(a)          Borrower hereby agrees to promptly pay (i) all costs and expenses
of Agent and Lenders (including, without limitation, the fees, costs and
expenses of counsel to, and independent appraisers and consultants retained by
Agent) in connection with the examination, review, due diligence investigation,
documentation, negotiation, closing of the transactions contemplated by the
Financing Documents, in connection with the performance by Agent of its rights
and remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Agent (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all costs and expenses of Agent in connection with the creation, perfection
and maintenance of Liens pursuant to the Financing Documents; and (iii) without
limitation of the preceding clause (i), all costs and expenses of Agent in
connection with (A) protecting, storing, insuring, handling, maintaining or
selling any Collateral, (B) any litigation, dispute, suit or proceeding relating
to any Financing Document, and (C) any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all of the Financing
Documents.
 
51

--------------------------------------------------------------------------------

 
(b)          Borrower hereby agrees to indemnify, pay and hold harmless Agent
and Lenders and each of their officers, directors, employees, trustees, agents,
investment advisors, collateral managers, servicers, and counsel (collectively
called the "Indemnitees") from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including the fees and
disbursements of counsel for such Indemnitee) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnitee shall be designated a party thereto
and including any such proceeding initiated by or on behalf of Borrower, and the
reasonable expenses of investigation by engineers, environmental consultants and
similar technical personnel and any commission, fee or compensation claimed by
any broker (other than any broker retained by Agent or Lenders) asserting any
right to payment for the transactions contemplated hereby, which may be imposed
on, incurred by or asserted against such Indemnitee as a result of or in
connection with the transactions contemplated hereby or by the other Financing
Documents (including (i)(A) as a direct or indirect result of the presence on or
under, or escape, seepage, leakage, spillage, discharge, emission or release
from, any property now or previously owned, leased or operated by Borrower, any
Subsidiary or any other Person of any Hazardous Materials, (B) arising out of or
relating to the offsite disposal of any materials generated or present on any
such property, or (C) arising out of or resulting from the environmental
condition of any such property or the applicability of any governmental
requirements relating to Hazardous Materials, whether or not occasioned wholly
or in part by any condition, accident or event caused by any act or omission of
Borrower or any Subsidiary, and (ii) proposed and actual extensions of credit
under this Agreement) and the use or intended use of the proceeds of the Term
Loan, except that Borrower shall have no obligation hereunder to an Indemnitee
with respect to any liability resulting from the gross negligence, willful
misconduct or unlawful acts of such Indemnitee, as determined by a Final Order. 
To the extent that the undertaking set forth in the immediately preceding
sentence may be unenforceable, Borrower shall contribute the maximum portion
which it is permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them.
 
(c)          Notwithstanding any contrary provision in this Agreement, the
obligations of Borrower under this Section 11.13 shall survive the payment in
full of the Obligations and the termination of this Agreement. NO INDEMNITEE
SHALL BE RESPONSIBLE OR LIABLE TO BORROWER OR TO ANY OTHER PARTY TO ANY
FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY
OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.
 
Section 11.14          Reinstatement.  This Agreement shall remain in full force
and effect and continue to be effective or to be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a fraudulent preference reviewable transaction or otherwise, all as though such
payment or performance had not been made.  In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Obligations shall
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
 
52

--------------------------------------------------------------------------------

 
Section 11.15          Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of Borrower and Agent and each Lender and their
respective successors and permitted assigns.
 
Section 11.16          USA PATRIOT Act Notification.  Agent (for itself and not
on behalf of any Lender) and each Lender hereby notifies Borrower that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record certain information and documentation that identifies Borrower, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrower in
accordance with the USA PATRIOT Act.
 
53

--------------------------------------------------------------------------------

 
(Signature Page to Credit and Security Agreement)


 
IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.
 
BORROWER:
KALOBIOS PHARMACEUTICALS, INC.                    
By:
/s/ Cameron Durrant
   
Name: Dr. Cameron Durrant
   
Title:   Chairman and Chief Executive Officer
         
Address for Borrower:
           
1000 Marina Blvd #250
   
Brisbane, CA 94005-1878
   
Attn:  Dr. Cameron Durrant
   
Facsimile:
     
E-Mail:  camerondurrant@yahoo.com
         
with a copy to:
         
Polsinelli PC
900 West 48th Street
Suite 900
Kansas City, MO 64112
Attn: Adam W. Smith, Esq.
Facsimile:  (816) 753-1536
E-mail: ASmith@Polsinelli.com
 

 
 

--------------------------------------------------------------------------------

 
(Signature Page to Credit and Security Agreement)


ADMINISTRATIVE AGENT
AND A LENDER:
BLACK HORSE CAPITAL MASTER FUND LTD.
                   
By:
/s/ Dale Chappell    
Name:  Dale Chappell
   
Title:    Director
          Address:            
Black Horse Capital Master Fund Ltd.
c/o Opus Equum, Inc.
P.O. Box 788
Dolores, CO 81323
Attn:  Dale Chappell
Facsimile:  (646) 786-4044
E-mail:  dchappell@blackhorsecap.com
 
with a copy to:
 
Quarles & Brady LLP
300 North LaSalle Street
Suite 4000
Chicago, IL 60654
Attn:  Faye Feinstein, Esq.
Facsimile:   (312) 632-1723
E-mail:  faye.feisntein@quarles.com
 

 

--------------------------------------------------------------------------------

 
(Signature Page to Credit and Security Agreement)


LENDER:
BLACK HORSE CAPITAL LP
                       
By:
Black Horse Capital Management LLC,
a Delaware limited liability company     Its: Managing General Manager          
    By: /s/ Dale Chappell      
Name:  Dale Chappell
Title:     Manager 
              Address:              
Black Horse Capital LP
c/o Opus Equum, Inc.
P.O. Box 788
Dolores, CO 81323
Attn:  Dale Chappell
Facsimile:  (646) 786-4044
E-mail:  dchappell@blackhorsecap.com
 
with a copy to:
 
Quarles & Brady LLP
300 North LaSalle Street
Suite 4000
Chicago, IL 60654
Attn:  Faye Feinstein, Esq.
Facsimile:   (312) 632-1723
E-mail:  faye.feinstein@quarles.com

 

--------------------------------------------------------------------------------

 
(Signature Page to Credit and Security Agreement)
 
LENDER:
CHEVAL HOLDINGS, LTD.
                           
By:
/s/ Dale Chappell    
Name:  Dale Chappell
   
Title:    Director
          Address:            
Cheval Holdings, Ltd.
P.O. Box 309G
Ugland House
Georgetown, Grand Cayman
Cayman Islands, KY1-1104
Attn:  Dale Chappell
Facsimile:  (646) 786-4044
E-mail:  dchappell@blackhorsecap.com
 
with a copy to:
 
Quarles & Brady LLP
300 North LaSalle Street
Suite 4000
Chicago, IL 60654
Attn:  Faye Feinstein, Esq.
Facsimile:   (312) 632-1723
E-mail:  faye.feinstein@quarles.com

 

--------------------------------------------------------------------------------



(Signature Page to Credit and Security Agreement)
 
LENDER:
NOMIS BAY LTD
                           
By:
/s/ James Keyes    
Name:  James Keyes
   
Title:    Director
                Address:            
Penboss Building
50 Parliament Street
Hamilton HM12 Bermuda
Attn:  James Keyes
Facsimile:  No Fax Number
E-mail:  jkeyes@mercury.bm
 
with a copy (which shall not constitute notice to Lender) to:
 
Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022
Attn:  Gilbert Backenroth, Esq.
Facsimile:  (212) 478-7400
E-mail:  gbackenroth@hahnhessen.com

 

--------------------------------------------------------------------------------



ANNEXES, EXHIBITS AND SCHEDULES
 
ANNEXES
 

Annex A
Commitment Annex


 
SCHEDULES
 
Schedule 3.1
Existence, Organizational ID Numbers, Foreign Qualification, Prior Names
Schedule 3.6
Litigation and Governmental Proceedings
Schedule 3.7
Ownership of Property
Schedule 3.16
Material Contracts
Schedule 3.17
Environmental Compliance
Schedule 3.18
Intellectual Property
Schedule 3.20
Subsidiaries
Schedule 3.24
Products
Schedule 3.25
Required Permits
Schedule 3.26
Kalobios Ltd.
Schedule 3.27
Affiliate Transactions
Schedule 5.6
Permitted Investments
Schedule 5.10
Business Description
Schedule 5.13
Deposit Accounts and Securities Accounts
Schedule 8.3
Location of Collateral

 

--------------------------------------------------------------------------------



Annex A to Credit and Security Agreement
(Commitment Annex)
 
 
Lender
 
Term Loan Commitment Amount
 
Term Loan Commitment Percentage
Nomis Bay LTD
 
$1,657,609
 
50.00%
Black Horse Capital Master Fund Ltd.
 
$663,043
 
20.00%
Cheval Holdings, Ltd.
 
$710,451
 
21.43%
Black Horse Capital LP
 
$284,114
 
8.57%
TOTALS
 
$3,315,217
 
100%






--------------------------------------------------------------------------------

 